81,7('67$7(6',675,&7&2857
                                                     )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
7$0(&.$0(55,&.et al.           
                                    
                  3ODLQWLIIV      
                                                                        
      Y                                                               &LYLO$FWLRQ1R$%-
                                    
',675,&72)&2/80%,$              
                                    
                  'HIHQGDQW       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                               0(025$1'8023,1,21

             3ODLQWLIIV 7DPHFND 0HUULFN DQG KHU DGXOW VRQ 5RQDOG :DVKLQJWRQ EURXJKW WKLV DFWLRQ

DJDLQVW GHIHQGDQW WKH 'LVWULFW RI &ROXPELD VHHNLQJ WR FROOHFW DWWRUQH\V¶ IHHV LQFXUUHG ZKLOH

EULQJLQJDVXFFHVVIXODGPLQLVWUDWLYHDFWLRQXQGHUWKH,QGLYLGXDOVZLWK'LVDELOLWLHV(GXFDWLRQ$FW

³,'($´  86&    et seq  1RZ SHQGLQJ EHIRUH WKH &RXUW LV SODLQWLIIV¶ PRWLRQ IRU

DWWRUQH\V¶IHHVDQGFRVWV3OV¶0RWIRU$WW¶\V¶)HHV>'NW@³3OV¶0RW´3OV¶0HPRI3

	$LQ6XSSRI3OV¶0RW>'NW@³3OV¶0HP´DW

             3ODLQWLIIV DUH VHHNLQJ  LQ DWWRUQH\V¶ IHHV DQG  LQ FRVWV UHODWHG WR WKH

XQGHUO\LQJDGPLQLVWUDWLYHDFWLRQ&RPSO>'NW@6WDWHPHQWRI$FFRXQW([WR3OV¶

0HP>'NW@³6WDWHPHQWRI$FFRXQW,´DWLQDGGLWLRQWRLQDWWRUQH\V¶IHHV

DQGLQFRVWVIRUSXUVLQJWKLVDFWLRQLQIHGHUDOFRXUWSee 3OV¶0HPDW6WDWHPHQWRI

$FFRXQW([WR3OV¶6XSSO)LOLQJ>'NW@³6WDWHPHQWRI$FFRXQW,,´DW





     7KH SDUWLHV DJUHHG LQ WKHLU 5XOH  5HSRUW WKDW WKLV FDVH FDQ EH UHVROYHG WKURXJK D
GLVSRVLWLYHPRWLRQIRUDWWRUQH\V¶IHHVLQVWHDGRIDPRWLRQIRUVXPPDU\MXGJPHQWSee 5XOH
5HSRUW>'NW@DW

       )RU WKH IROORZLQJ UHDVRQV WKH PRWLRQ ZLOO EH JUDQWHG LQ SDUW  7KH &RXUW ZLOO DZDUG

 LQ DWWRUQH\V¶ IHHV DQG  LQ FRVWV IRU SXUVXLQJ WKH XQGHUO\LQJ DGPLQLVWUDWLYH

SURFHHGLQJDQGLQDWWRUQH\V¶IHHVDQGLQFRVWVIRUOLWLJDWLQJWKHIHHSHWLWLRQLQ

WKLV&RXUW

                                           %$&.*5281'

       5RQDOG :DVKLQJWRQ LV D GHDI DGXOW VWXGHQW ZKR UHTXLUHV LQVWUXFWLRQ WR EH SURYLGHG LQ

$PHULFDQ6LJQ/DQJXDJH³$6/´+HDULQJ2IILFHU'HWHUPLQDWLRQ([WR3OV¶0HP>'NW

@³+2'´DWsee also id.+HDOVRVXIIHUVIURPLPSXOVLYHDQGDQJHUEDVHGEHKDYLRUDO

RXWEXUVWV  Id.    +H KDV DWWHQGHG PRUH WKDQ D GR]HQ SXEOLF QRQSXEOLF DQG UHVLGHQWLDO

SODFHPHQWVLQWKHODVWVHYHQ\HDUVId. 3OV¶0HPDW±

       $WWKHHQGRI1RYHPEHU0U:DVKLQJWRQZDVUHOHDVHGIURPD'&'HSDUWPHQWRI

5HKDELOLWDWLRQ6HUYLFHV³'<56´VFKRRODQGZDVSODFHGLQDIRVWHUKRPHLQ0DU\ODQG

+2' DW±see also id. 3ULRUWRKLVUHOHDVH6WHYLH1DERUV0U:DVKLQJWRQ¶VFRXUWDSSRLQWHG

VSHFLDOHGXFDWLRQDGYRFDWHHPDLOHGWKH'LVWULFWRI&ROXPELD3XEOLF6FKRROV¶'LUHFWRURI6SHFLDO

(GXFDWLRQ DQG UHTXHVWHG DQ ,QGLYLGXDOL]HG (GXFDWLRQ 3URJUDP ³,(3´ PHHWLQJ IRU 0U

:DVKLQJWRQ  3OV¶ 0HP DW  see also ([  WR 3OV¶ 0HP >'NW  @  0U 1DERUV KDG D

FRQIHUHQFH FDOO ZLWK VHYHUDO HPSOR\HHV DW 'LVWULFW RI &ROXPELD 3XEOLF 6FKRROV ³'&36´ EXW

'&36GLGQRWDGRSWWKHSURJUDPKHSURSRVHGDQGLWGLGQRWRIIHUWRFRQYHQHDQ,(3PHHWLQJ3OV¶

0HPDW

       )ROORZLQJ'&36¶UHIXVDOWRSURYLGHVHUYLFHVRUFRQYHQHDQ,(3PHHWLQJ0V0HUULFNILOHG

DQDGPLQLVWUDWLYHGXHSURFHVVFRPSODLQWRQKHUVRQ¶VEHKDOI&RPSO6KHDOOHJHGWKDW'&36

GHQLHGKHUVRQDIUHHDSSURSULDWHSXEOLFHGXFDWLRQ³)$3(´ZKHQLWIDLOHGWRSURYLGHKLPZLWK

VSHFLDOHGXFDWLRQVHUYLFHVVXFKDV$6/WXWRULQJId.3OV¶0HPDW+2'DW±)XUWKHU

VKH UHTXHVWHG WKH IROORZLQJ IRUPV RI UHOLHI   DQ RUGHU FRPSHOOLQJ '&36 WR SURYLGH 0U
                                                     

:DVKLQJWRQZLWKVSHFLDOHGXFDWLRQVHUYLFHVE\DQ$/6FHUWLILHGLQVWUXFWRUWKURXJK'&36¶+RPH

DQG+RVSLWDO,QVWUXFWLRQ3URJUDP³++,3´DFRPSHQVDWRU\HGXFDWLRQDZDUGLQWKHIRUPRI

 KRXUV RI LQVWUXFWLRQ LQ $6/ DQG  DQ LQGHSHQGHQW HYDOXDWLRQ WR GHWHUPLQH DSSURSULDWH

FRPSHQVDWRU\HGXFDWLRQIRU0U:DVKLQJWRQ+2'DW±

             7KH+HDULQJ2IILFHUFRQFOXGHGWKDW'&36GLGLQGHHGGHQ\0U:DVKLQJWRQD)$3(ZKHQ

LWIDLOHGWRLPSOHPHQWKLV,(3DIWHUKHZDVSODFHGLQDIRVWHUKRPHLQODWH1RYHPEHU+2'

DW$QGRQ$SULOWKH+HDULQJ2IILFHURUGHUHGWKDW0U:DVKLQJWRQUHFHLYHKRXUV

RI LQGLYLGXDO WXWRULQJ LQ $6/ HLWKHU WKURXJK '&36 RU WKURXJK DQ LQGHSHQGHQWWXWRU IXQGHG E\

'&36DWPDUNHWUDWHV+2'DW&RPSO±3OV¶0HPDW

             2Q2FWREHUSODLQWLIIVILOHGDFRPSODLQWLQWKLV&RXUWVHHNLQJWRFROOHFWIHHVDQG

FRVWVLQFXUUHGDVSDUWRIWKHDGPLQLVWUDWLYHKHDULQJSee generally &RPSO3ODLQWLIIVILOHGDPRWLRQ

IRUDWWRUQH\V¶IHHVRQ-DQXDU\see 3OV¶0RWDQGWKHPRWLRQLVIXOO\EULHIHG

                                                               67$1'$5'2)5(9,(:

              8QGHUWKH,'($WKH&RXUWKDVWKHGLVFUHWLRQWR³DZDUGUHDVRQDEOHDWWRUQH\V¶IHHVDVSDUW

RIWKHFRVWVWRDSUHYDLOLQJSDUW\´LQDQDGPLQLVWUDWLYHSURFHHGLQJ³ZKRLVWKHSDUHQWRIDFKLOG

ZLWKDGLVDELOLW\´86&L%L,,IDFRXUWGHWHUPLQHVWKDWWKHSODLQWLIIVHHNLQJ

DWWRUQH\V¶IHHVLVDSUHYDLOLQJSDUW\LWPXVWGHWHUPLQHZKHWKHUWKHUHTXHVWHGDWWRUQH\V¶IHHVDUH

UHDVRQDEOHReed v. District of Columbia)G'&&LU&RXUWVW\SLFDOO\

GHWHUPLQH WKH UHDVRQDEOHQHVV RI DWWRUQH\V¶ IHHV EDVHG RQ WKH ³QXPEHU RI KRXUV UHDVRQDEO\

H[SHQGHGRQWKHOLWLJDWLRQPXOWLSOLHGE\DUHDVRQDEOHKRXUO\UDWH´Hensley v. Eckerhart86







     'HI¶V2SSWR3OV¶0RW>'NW@³'HI¶V2SS´3OV¶5HSO\WR'HI¶V2SS>'NW@
³3OV¶5HSO\´
                                                 

        $SODLQWLIIEHDUVWKHEXUGHQRIHVWDEOLVKLQJERWKWKHUHDVRQDEOHQHVVRIWKHKRXUO\UDWHDQG

WKHUHDVRQDEOHQHVVRIWKHQXPEHURIKRXUVVSHQWRQDSDUWLFXODUWDVNEley v. District of Columbia

)G'&&LUFLWLQJCovington v. District of Columbia)G±

 '& &LU  see also In re North  )G   '& &LU   7R VKRZ WKH

UHDVRQDEOHQHVVRIWKHKRXUO\UDWHVDSODLQWLIIPXVWVXEPLWHYLGHQFHUHODWHGWR³WKHDWWRUQH\V¶

ELOOLQJ SUDFWLFHV´  ³WKH DWWRUQH\V¶VNLOOH[SHULHQFHDQGUHSXWDWLRQ´DQG³WKHSUHYDLOLQJ

PDUNHWUDWHVLQWKHUHOHYDQWFRPPXQLW\´Covington)GDW7RVKRZWKHUHDVRQDEOHQHVV

RIKRXUVVSHQWRQDWDVNDSODLQWLIIPXVWVXEPLWD³VXIILFLHQWO\GHWDLOHG>LQYRLFH@WRSHUPLWWKH

'LVWULFW &RXUW WR PDNH DQ LQGHSHQGHQW GHWHUPLQDWLRQ ZKHWKHU RU QRW WKH KRXUV FODLPHG DUH

MXVWLILHG´Nat’l Ass’n of Concerned Veterans v. Sec’y of Def.)G'&&LU



        $IWHUWKHPRYLQJSDUW\KDVPHWWKLVEXUGHQWKHQXPEHURIKRXUVDQGUDWHDUHSUHVXPHG

UHDVRQDEOH DQG WKH QRQPRYLQJ SDUW\ PXVW UHEXW WKH PRYLQJ SDUW\¶V VKRZLQJ ZLWK ³HTXDOO\

VSHFLILF FRXQWHUYDLOLQJ HYLGHQFH´  Covington  )G DW ± TXRWLQJ Nat’l Ass’n of

Concerned Veterans)GDW

                                              $1$/<6,6

        'HIHQGDQW GRHV QRW GLVSXWH WKDW SODLQWLIIV ZHUH WKH SUHYDLOLQJ SDUWLHV LQ WKH XQGHUO\LQJ

DGPLQLVWUDWLYHDFWLRQZLWKLQWKHPHDQLQJRIWKH,'($DQGWKDWWKH\DUHWKHUHIRUHHQWLWOHGWRVRPH

DPRXQWRIDWWRUQH\V¶IHHVSee 'HI¶V2SSDW7KHRQO\TXHVWLRQEHIRUHWKH&RXUWLVZKHWKHU

WKHDWWRUQH\V¶IHHVVRXJKWE\SODLQWLIIVDUHUHDVRQDEOH

,     7KHKRXUVH[SHQGHGE\SODLQWLIIV¶FRXQVHOZHUHUHDVRQDEOH

        3ODLQWLIIVDVNIRUIRUKRXUVRIZRUNSHUIRUPHGWROLWLJDWHWKHXQGHUO\LQJ

DGPLQLVWUDWLYH SURFHHGLQJ  'HIHQGDQW GRHV QRW WDNH LVVXH ZLWK WKH GRFXPHQWDWLRQ SURYLGHG LQ



                                                     

VXSSRUWRIWKLVUHTXHVWRUZLWKDQ\VSHFLILFKRXUVELOOHG+RZHYHULWDUJXHVWKDWD³UHGXFWLRQ

LV DSSURSULDWH EHFDXVHPXFK RI WKH UHOLHI VRXJKW ZDV QRWREWDLQHG´  'HI¶V 2SS DW   $W D

PLQLPXPGHIHQGDQWDVNVWKH&RXUWWR³UHGXFHWKHLQYRLFHE\WKHKRXUVGHYRWHGH[FOXVLYHO\WRWKH

SODFHPHQWVRXJKWEXWQRWREWDLQHG´DQGLWSRLQWVWRDQHQWU\IRUKRXUVRIZRUNWKDWUHODWHG

H[FOXVLYHO\WRWKH++,3SODFHPHQWUHTXHVWIdsee 6WDWHPHQWRI$FFRXQW,DW³/HJDOUHVHDUFK

UHTXLUHPHQWVIRU+RPH+RVSLWDO,QVWUXFWLRQ3URJUDP³++,3´DQGZKHWKHU5:ZRXOGTXDOLI\´

              3ODLQWLIIV KDYH WKH EXUGHQ RI GHPRQVWUDWLQJ WKDW WKH QXPEHU RI KRXUV H[SHQGHG RQ

SDUWLFXODUWDVNVE\WKHLUDWWRUQH\VZHUHUHDVRQDEOHNat’l Ass’n of Concerned Veterans)G

DW   $WWRUQH\V PXVW ³PDLQWDLQ FRQWHPSRUDQHRXV FRPSOHWH DQG VWDQGDUGL]HG WLPH UHFRUGV

ZKLFKDFFXUDWHO\UHIOHFWWKHZRUNGRQHE\HDFKDWWRUQH\´Id.³:KHUHWKHGRFXPHQWDWLRQRIKRXUV

LVLQDGHTXDWHWKHGLVWULFWFRXUWPD\UHGXFHWKHDZDUGDFFRUGLQJO\´Hensley86DW

              &RXUWVDOVRKDYHWKHGLVFUHWLRQWRUHGXFHDWWRUQH\V¶IHHVDZDUGVWRDFFRXQWIRUSDUWLDORU

OLPLWHGVXFFHVVRQWKHPHULWVE\HLWKHUHOLPLQDWLQJVSHFLILFKRXUVRUUHGXFLQJWKHDZDUGDVDZKROH

Hensley86DW±)RUSXUSRVHVRIUHGXFLQJWKHDZDUGDPRXQWEDVHGRQWKHODFNRI

VXFFHVVDFRXUWVKRXOGFRQVLGHUZKHWKHU³WKHSODLQWLIIDFKLHYH>G@DOHYHORIVXFFHVVWKDWPDNHVWKH

KRXUVUHDVRQDEO\H[SHQGHGDVDWLVIDFWRU\EDVLVIRUPDNLQJDIHHDZDUG´IdDW7KLVLVD


      +RZHYHU WKH SDUWLHV DQG WKH &RXUW LGHQWLILHG FHUWDLQ W\SRJUDSKLFDO HUURUV DQG WKH IHH
DZDUGZLOOEHDGMXVWHGDFFRUGLQJO\7KHILUVWPLVWDNHZDVDWLPHHQWU\PDGHRQ0DUFK
WKDW ELOOHG 0U 0RUDQ¶V UHVHDUFK WLPH DW D UDWH RI  SHU KRXU LQVWHDG RI   See
6WDWHPHQWRI$FFRXQW,DW7KHELOOVKRXOGUHIOHFWDFKDUJHRILQVWHDGRIVRWKH
ELOOZLOOEHUHGXFHGE\1H[WWKHUHLVDQHQWU\IURP0DUFKLQZKLFK0U1DERUV¶
WUDYHOWLPHZDVLQDGYHUWHQWO\ELOOHGDWSHUKRXULQVWHDGRISHUKRXUSee 6WDWHPHQW
RI$FFRXQW,DW'HI¶V2SSDW3OV¶5HSO\DW7KHELOOUHIOHFWHGDFKDUJHRIIRU
WUDYHOEXWLWVKRXOGKDYHRQO\FKDUJHG7KHWRWDOELOOZLOOEHUHGXFHGE\IRUWKLV
HUURU,QDGGLWLRQSODLQWLIIVKDYHZLWKGUDZQD)HEUXDU\HQWU\LQZKLFKWKHLUDWWRUQH\V
DFFLGHQWDOO\FKDUJHGKRXUVRIWLPHDWDUDWHRIIRUDWRWDORI3OV¶5HSO\DW
7KLVZLOOUHGXFHWKHELOOE\$OWRJHWKHUWKHIHHDZDUGZLOOEHUHGXFHGE\

      ,WLVXQFOHDULIGHIHQGDQWLVDVNLQJIRUDILIWHHQSHUFHQWUHGXFWLRQLQKRXUVRUWRWKHWRWDOIHH
DZDUG
                                                      

UHVXOWVRULHQWHGLQTXLU\³LWLVWKHdegree RIWKHSODLQWLII¶VVXFFHVVWKDWLVWKHFULWLFDOIDFWRUWRWKH

GHWHUPLQDWLRQRIWKHVL]HRIDUHDVRQDEOHIHH´A.S. v. District of Columbia)6XSSG

''&FLWLQJTex. State Teachers Ass’n v. Garland Indep. Sch. Dist.86



        +HUHWKHVWXGHQW¶VSDUHQWEURXJKWDQDGPLQLVWUDWLYHFRPSODLQWLQRUGHUWROLWLJDWHRQHLVVXH

ZKHWKHU0U:DVKLQJWRQZDVGHQLHGD)$3(ZKHQ'&36IDLOHGWRLPSOHPHQWKLV,(3ZKHQKH

PRYHGLQWRDIRVWHUKRPH7KHFRPSODLQWVRXJKWWKUHHIRUPVRIUHOLHIIRUWKHDOOHJHGYLRODWLRQRI

WKH,'($DQRUGHUFRPSHOOLQJ'&36WRSURYLGH0U:DVKLQJWRQZLWKDFHUWLILHG$6/WXWRU

WKURXJKWKH+RPHDQG+RVSLWDO,QVWUXFWLRQ3URJUDPKRXUVRIFRPSHQVDWRU\HGXFDWLRQ

DQGDQLQGHSHQGHQWHGXFDWLRQHYDOXDWLRQ+2'DW±

       )RUWKHUHDVRQVVHWRXWLQWKH+HDULQJ2IILFHU¶VGHFLVLRQWKHUHOLHIDZDUGHGZDVKRXUV

RIFRPSHQVDWRU\HGXFDWLRQLQ$6See +2'DW%XWWKH&RXUWGRHVQRWILQGLWWREHDSSURSULDWH

WRUHGXFHWKHDWWRUQH\V¶IHHVDZDUGE\ILIWHHQSHUFHQW³$UHGXFHGIHHDZDUGLVDSSURSULDWHLIWKH

UHOLHILVOLPLWHGLQFRPSDULVRQWRWKHVFRSHRIWKHOLWLJDWLRQDVDZKROH´Hensley86DW

see, e.g.Young v. District of Columbia)6XSSG±''&UHGXFLQJ

WKHIHHDZDUGE\WZHQW\ILYHSHUFHQWEHFDXVHWKHSODLQWLIIRQO\SUHYDLOHGRQRQHRIWKHWKUHHLVVXHV

SUHVHQWHG DQG WKH KHDULQJ RIILFHU GHQLHG DOO UHOLHI VRXJKW H[FHSW IRU FRPSHQVDWRU\ HGXFDWLRQ

7KDWLVQRWWKHFDVHKHUH8OWLPDWHO\0V0HUULFNZDVVXFFHVVIXORQWKHIXQGDPHQWDOLVVXHWKDW

ZDVOLWLJDWHGEHIRUHWKHDGPLQLVWUDWLYHERDUGDQG0U:DVKLQJWRQUHFHLYHGWKHSULPDU\IRUPRI

UHOLHI UHTXHVWHG  FRQWLQXHG LQVWUXFWLRQ E\ D TXDOLILHG $6/ WXWRU WR PDNH XS IRU WKH KRXUV RI

HGXFDWLRQKHKDGEHHQGHQLHG See+2'DW*HQHUDOO\DQDWWRUQH\³VKRXOGUHFRYHUDIXOO\

FRPSHQVDWRU\IHH´ZKHUH³DSODLQWLIIKDVREWDLQHGH[FHOOHQWUHVXOWV´Hensley86DW

       0RUHRYHULWVHHPVDVLIWKHKRXUVRIFRPSHQVDWRU\HGXFDWLRQZDVDZDUGHGLQSODFHRI

DQLQGHSHQGHQWHGXFDWLRQHYDOXDWLRQEHFDXVHDZDUGLQJERWKZRXOGKDYHEHHQGXSOLFDWLYHSee
                                                     

'HI¶V 2SS DW  ³7KH DZDUG ODFNHG DQ >LQGHSHQGHQW HGXFDWLRQ HYDOXDWLRQ@ EXW GLG SURYLGH

FRPSHQVDWRU\ HGXFDWLRQ ZKLFK ZDV WKH SXUSRVH EHKLQG VHHNLQJ DQ >LQGHSHQGHQW HGXFDWLRQ

HYDOXDWLRQ@´$QGWKH+HDULQJ2IILFHUUHMHFWHG0V0HUULFN¶VUHTXHVWIRUVHUYLFHVWKURXJKWKH

++,3EHFDXVHWKDWZRXOGKDYHPDUNHGDVLJQLILFDQWFKDQJHLQWKHVWXGHQW¶VHGXFDWLRQDOSODFHPHQW

+2'DW6LQFHKLV,(3WHDPZDVVFKHGXOHGWRPHHWVRRQWKH+HDULQJ2IILFHUFRQFOXGHGWKDW

³LWZRXOGQRWEHDSSURSULDWHWRGLFWDWH>0U:DVKLQJWRQ¶V@RQJRLQJSODFHPHQW´Id.DW±

       )LQDOO\WKHDGPLQLVWUDWLYHKHDULQJLQYROYHGRQHFODLPEDVHGRQRQHVHWRIIDFWVDQGOHJDO

WKHRULHVDQGWKHH[SHQGLWXUHRIDWWRUQH\WLPHZRXOGQRWKDYHFKDQJHGGUDPDWLFDOO\LIWKHKHDULQJ

RIILFHUKDGDZDUGHGWKHRWKHUIRUPVRIUHTXHVWHGUHOLHISee Hensley86DW³>7@KH

GLVWULFW FRXUW VKRXOG IRFXV RQ WKH VLJQLILFDQFH RI WKH RYHUDOO UHOLHI REWDLQHG E\ WKH SODLQWLII LQ

UHODWLRQWRWKHKRXUVUHDVRQDEO\H[SHQGHGRQWKHOLWLJDWLRQ´+RZHYHUWKH&RXUWGRHVUHFRJQL]H

WKDW 0U :DVKLQJWRQ ZDV QRW DZDUGHG VSHFLDO HGXFDWLRQ VHUYLFHV WKURXJK WKH ++,3 VR LW ZLOO

UHGXFHWKHWRWDOKRXUVH[SHQGHGE\WKHKRXUWLPHHQWU\LGHQWLILHGE\GHIHQGDQWSee 6WDWHPHQW

RI$FFRXQW,DW

       7KHUHIRUHWKH&RXUWILQGVWKDWSODLQWLIIV¶FRXQVHOUHDVRQDEO\H[SHQGHGKRXUVRIZRUN

EXWLWZLOOUHGXFHWKHDZDUGE\ZKLFKUHIOHFWVWKHKRXUVFKDUJHGE\0U1DERUVRQ

2FWREHUIRUUHVHDUFKUHODWHGWRWKH+RPH+RVSLWDO,QVWUXFWLRQ3URJUDP 

,,    3ODLQWLIIV¶FRXQVHOV¶UDWHVZHUHUHDVRQDEOH

        3ODLQWLIIVEHDUWKHEXUGHQRIHVWDEOLVKLQJWKHUHDVRQDEOHQHVVRIWKHKRXUO\UDWHVFKDUJHGE\

WKHLU DWWRUQH\V IRU VHUYLFHV UHQGHUHG LQ WKH XQGHUO\LQJ SURFHHGLQJV  Eley  )G DW 

³:KHWKHU DQ KRXUO\ UDWH LV UHDVRQDEOH WXUQV RQ WKUHH VXEHOHPHQWV   µWKH DWWRUQH\¶V ELOOLQJ

SUDFWLFHV¶µWKHDWWRUQH\¶VVNLOOH[SHULHQFHDQGUHSXWDWLRQ¶DQGµWKHSUHYDLOLQJPDUNHWUDWHV

LQWKHUHOHYDQWFRPPXQLW\¶´Id.TXRWLQJCovington)GDW



                                                       

        7RHVWDEOLVKWKHSUHYDLOLQJPDUNHWUDWHDSODLQWLIIPXVW³SURGXFHVDWLVIDFWRU\HYLGHQFH±in

addition to WKHDWWRUQH\¶VRZQDIILGDYLWV± WKDWWKHUHTXHVWHGUDWHVDUHLQOLQHZLWKWKRVHSUHYDLOLQJ

LQWKHFRPPXQLW\IRUVLPLODUVHUYLFHVE\ODZ\HUVRIUHDVRQDEO\FRPSDUDEOHVNLOOH[SHULHQFHDQG

UHSXWDWLRQ¶´Eley)GDWTXRWLQJBlum v. Stenson86Q)HH

PDWULFHV DUH ³RQH W\SH RI HYLGHQFH WKDW µSURYLGHV D XVHIXO VWDUWLQJ SRLQW¶ LQ FDOFXODWLQJ WKH

SUHYDLOLQJPDUNHWUDWH´Id.TXRWLQJCovington)GDWDOWHUQDWLRQLQRULJLQDO7KH

&RXUWRI$SSHDOVKDVQRWHGWKDWIHHPDWULFHVDUH³VRPHZKDWFUXGH´DQGFDQEHVXSSOHPHQWHGZLWK

RWKHUIRUPVRIHYLGHQFHVXFKDVVXUYH\VXSGDWLQJWKHPDWULFHV³DIILGDYLWVUHFLWLQJWKHSUHFLVHIHHV

WKDW DWWRUQH\V ZLWK VLPLODU TXDOLILFDWLRQV KDYH UHFHLYHG IURP IHHSD\LQJ FOLHQWV LQ FRPSDUDEOH

FDVHV´DQG³HYLGHQFHRIUHFHQWIHHVDZDUGHGE\WKHFRXUWVRUWKURXJKVHWWOHPHQWWRDWWRUQH\VZLWK

FRPSDUDEOHTXDOLILFDWLRQVKDQGOLQJVLPLODUFDVHV´IdDWTXRWLQJCovington)GDW




                                                    

        +HUHWKHUHLVQRGHEDWHDERXWZKHWKHUSODLQWLIIVKDYHPHWWKHLUEXUGHQDVWRWKHILUVWWZR

SURQJV DQG WKH FRQWURYHUV\ RYHU WKH UHDVRQDEOH KRXUO\ UDWH FHQWHUV VROHO\ RQ ZKDW VKRXOG EH

FRQVLGHUHGWKH³SUHYDLOLQJPDUNHWUDWH´See 'HI¶V2SSDW3ODLQWLIIVDUJXHWKDWWKH\DUHHQWLWOHG





            3ODLQWLIIVKDYHSURYLGHGDGHTXDWHHYLGHQFHVXSSRUWLQJWKHLUDWWRUQH\V¶ELOOLQJSUDFWLFHVDQG
WKHLUVNLOOH[SHULHQFHDQGUHSXWDWLRQDQGGHIHQGDQWGRHVQRWFKDOOHQJHWKHVXSSRUWLQJHYLGHQFH
See 'HI¶V2SSDW±SRVLWLQJWKDWWKH³FKLHIGLVSXWH´LVDERXWWKHSURSHUSUHYDLOLQJPDUNHWUDWH
3ODLQWLIIVZHUHUHSUHVHQWHGLQWKHDGPLQLVWUDWLYHSURFHHGLQJE\6WHYLH1DERUV(VTDQG&KDUOHV
0RUDQ(VT0U1DERUVHDUQHGKLVODZGHJUHHIURP$PHULFDQ8QLYHUVLW\¶V:DVKLQJWRQ&ROOHJH
RI/DZLQDQGZDVDGPLWWHGWRSUDFWLFHODZLQWKH'LVWULFWRI&ROXPELDLQZKHUHKHKDV
SULPDULO\OLWLJDWHG,'($FDVHV'HFORI6WHYLH1DERUV(VT([WR3OV¶0HP>'NW@
³1DERUV'HFO´+HKDVVXFFHVVIXOO\OLWLJDWHGPRUHWKDQWKLUW\FDVHVLQWKH2IILFHRI'LVSXWH
5HVROXWLRQWKH'LVWULFW&RXUWIRUWKH'LVWULFWRI&ROXPELDDQGWKH'&&LUFXLWId&KDUOHV
0RUDQHDUQHGKLVODZGHJUHHIURP'XNH8QLYHUVLW\/DZ6FKRROLQKHZDVDGPLWWHGWRWKH
'LVWULFWRI&ROXPELDEDULQDQGKHKDVEHHQSUDFWLFLQJLQWKHILHOGRIVSHFLDOHGXFDWLRQODZ
IRFXVLQJRQ,'($FDVHVIRUDSSUR[LPDWHO\WZHQW\ILYH\HDUV'HFORI&KDUOHV$0RUDQ(VT
([WR3OV¶0HP>'NW@³0RUDQ'HFO´±%RWKDWWRUQH\VDUHPHPEHUVRI0RUDQ
	$VVRFLDWHVDSULYDWHSXEOLFLQWHUHVWODZILUP1DERUV'HFO
       )XUWKHU ERWK ODZ\HUV DYHUUHG WKDW WKH ILUP DGMXVWHG UDWHV LQ WKH ODVW IHZ \HDUV WR EH LQ
DFFRUGDQFH ZLWK WKH 8QLWHG 6WDWHV $WWRUQH\V¶ 2IILFH )HH 0DWUL[  0RUDQ 'HFO   1DERUV
'HFO±7KDWFKDQJHZDVDUHIOHFWLRQRIUHFHQW'&&LUFXLWSUHFHGHQWDVZHOODVDQHIIRUW
WR UHPDLQ FRPSHWLWLYH ZLWK SHHUV ZKR ZHUH FKDUJLQJ 86$2 Laffey 0DWUL[ UDWHV  0RUDQ
'HFO1DERUV'HFO±6LQFHWKDWVKLIWWKHILUPKDV³EHHQSDLG>86$2@UDWHVE\FOLHQWV
RQPDWWHUVFRQFHUQLQJHGXFDWLRQODZHPSOR\PHQWODZDQGODERUULJKWV´1DERUV'HFO0U
1DERUVDOVRVDLGWKDWEHFDXVHWKHYDVWPDMRULW\RIFDVHVWKHILUPUHFHLYHVDUHDSSRLQWHGWKURXJK
WKH&RXQVHOIRU&KLOG$EXVHDQG1HJOHFW3DQHOWKHDWWRUQH\V³DUHEDUUHGE\WKH'&&RGHIURP
DFFHSWLQJ SD\PHQW IURP WKH FOLHQW  $V D FRQVHTXHQFH >WKH\@ PXVW DFFHSW WKHVH FDVHV RQ D
FRQWLQJHQF\EDVLVDQGFDQQRWFKDUJHWKHFOLHQWDQ\IHHV´Id.  0U1DERUVDVVHUWHGWKDW³WKH
ILUP¶VELOOLQJSUDFWLFHVDUHVWUXFWXUHG´LQDZD\WRIXUWKHUWKHILUP¶VSULPDU\SXUSRVHRIDVVLVWLQJ
LQGLJHQWFKLOGUHQZLWKGLVDELOLWLHVUDWKHUWKDQWRJHQHUDWH>D@SURILWId. +HDOVRDYHUUHGWKDW
KH ³SHUIRUPHG DQ H[LW DXGLW WR UHPRYH GXSOLFLWRXV WLPH´ IURP WKH LQYRLFH id.   DQG ERWK
DWWRUQH\VDVVHUWHGWKDWWKHUHPDLQLQJWLPHELOOHGLVUHDVRQDEOHEDVHGRQWKHUHOLHIVHFXUHGId.
0RUDQ'HFO


                                                      

WRFRPSHQVDWLRQEDVHGRQWKH86$2Laffey 0DWUL[3OV¶0HPDW'HIHQGDQWPDLQWDLQV

WKDWWKH86$2Laffey 0DWUL[GRHVQRWHVWDEOLVKWKH³SUHYDLOLQJPDUNHWUDWH´IRU,'($OLWLJDWLRQ

EHFDXVHWKHPDWUL[ZDVLQWHQGHGWRDSSO\WRFRPSOH[IHGHUDOOLWLJDWLRQZKLFKGHIHQGDQWLQVLVWV

GRHVQRWLQFOXGH,'($OLWLJDWLRQ'HI¶V2SSDW±,QVWHDGGHIHQGDQWSRVLWVWKDWSODLQWLIIV¶

DWWRUQH\VVKRXOGEHFRPSHQVDWHGDWVHYHQW\ILYHSHUFHQWRIWKH86$2Laffey 0DWUL[UDWHId. DW





       7KHLaffey 0DWUL[LV³DVFKHGXOHRIFKDUJHVEDVHGRQ\HDUVRIH[SHULHQFHGHYHORSHGLQ
Laffey v. Northwest Airlines, Inc.)6XSS''&rev’d on other grounds
)G'&&LUcert. denied86´Covington)GDW
7ZRFRPSHWLQJYHUVLRQVRIWKHPDWUL[KDYHGHYHORSHGLQWKHSDVWWKLUW\\HDUVRQHGHYHORSHGE\
WKH8QLWHG6WDWHV$WWRUQH\¶V2IILFHIRUWKH'LVWULFWRI&ROXPELD³86$2Laffey 0DWUL[´ZKLFK
DGMXVWVWKHRULJLQDOPDWUL[IRULQIODWLRQXVLQJWKH&RQVXPHU3ULFH,QGH[IRU$OO8UEDQ&RQVXPHUV
DQGDVHFRQG³HQKDQFHG´IHHVFKHGXOHZKLFKDGMXVWVWKHPDWUL[UDWHVIRULQIODWLRQXVLQJWKH/HJDO
6HUYLFHV,QGH[³/6,Laffey 0DWUL[´See Salazar ex rel. Salazar v. District of Columbia
)G'&&LUEley v. District of Columbia)G±'&&LU
7KH YHUVLRQ RI WKH 86$2 Laffey 0DWUL[ WKDW LV UHOHYDQW WR WKLV FDVH LV DYDLODEOH DW
KWWSVZZZMXVWLFHJRYXVDRGFILOHGRZQORDG ³86$2 Laffey 0DWUL[´ see ([  WR
3OV¶0HP>'NW@7KHDSSOLFDEOHUDWHXQGHUWKH86$2Laffey 0DWUL[IRU6WHYLH1DERUV
ZKRDWWKHWLPHKDGEHHQLQSUDFWLFHEHWZHHQWZRDQGWKUHH\HDUVZDVSHUKRXUDQGWKH
DSSOLFDEOHUDWHIRU&KDUOHV0RUDQZKRKDGEHHQLQSUDFWLFHIRURYHUWKLUW\RQH\HDUVZDV
SHUKRXUSee 86$2Laffey 0DWUL[.

       3ODLQWLIIV FRQWHQG WKDW GHIHQGDQW LV FROODWHUDOO\ HVWRSSHG IURP DUJXLQJ WKDW SODLQWLIIV¶
FRXQVHOVKRXOGRQO\UHFHLYHVHYHQW\ILYHSHUFHQWRIWKH86$2Laffey0DWUL[3OV¶5HSO\DW±
7KH\PDLQWDLQWKDWWKLVLVVXHZDVDOUHDG\OLWLJDWHGLQDSUHYLRXVFDVHEHWZHHQWKHVDPHWZRSDUWLHV
LQ WKLV &RXUW  See Merrick v. District of Columbia  ) 6XSS G   ''& 
³Merrick I´ see also 3OV¶ 5HSO\ DW ±  7KH GRFWULQH RI LVVXH SUHFOXVLRQ ³EDUV µVXFFHVVLYH
OLWLJDWLRQRIDQLVVXHRIIDFWRUODZDFWXDOO\OLWLJDWHGDQGUHVROYHGLQDYDOLGFRXUWGHWHUPLQDWLRQ
HVVHQWLDOWRWKHSULRUMXGJPHQW¶HYHQLIWKHLVVXHUHFXUVLQWKHFRQWH[WRIDGLIIHUHQWFODLP´Taylor
v. Sturgell86,VVXHSUHFOXVLRQUHTXLUHVWKDWWKHVDPHLVVXHEHLQJUDLVHG
PXVWKDYHEHHQFRQWHVWHGE\WKHVDPHSDUWLHVRUSULYLHVDQGVXEPLWWHGWRMXGLFLDOGHWHUPLQDWLRQLQ
D SULRU FDVH  WKH LVVXH PXVW KDYH EHHQ DFWXDOO\ DQG QHFHVVDULO\ GHWHUPLQHG E\ D FRXUW RI
FRPSHWHQW MXULVGLFWLRQ LQ WKH SULRU FDVH DQG  WKH SUHFOXVLYH HIIHFW PXVW QRW ZRUN D EDVLF
XQIDLUQHVVWRWKHSDUW\ERXQGE\WKHILUVWGHWHUPLQDWLRQYamaha Corp. of Am. v. United States
 )G   '& &LU   ³7KH YHU\ KHDUW RI WKH FROODWHUDOHVWRSSHO GRFWULQH LV WKH
UHTXLUHPHQWWKDWWKHLVVXHWREHSUHFOXGHGPXVWEHVXEVWDQWLDOO\WKHVDPHDVWKHLVVXHSUHYLRXVO\
OLWLJDWHG´Schneider v. Lockheed Aircraft Corp)G'&&LUabrogated
on other grounds by Williams Enters., Inc. v. Sherman R. Smoot Co. )G  '& &LU
FLWLQJMontana v. United States86>&RQWLQXHGRQQH[WSDJH@
                                                      

              ,Q VXSSRUW RI WKHLU SRVLWLRQ WKDW WKH 86$2 Laffey 0DWUL[ SURYLGHV WKH SURSHU UDWHV

SODLQWLIIVKDYHVXEPLWWHGDYDULHW\RIHYLGHQFHLQFOXGLQJWKHIHHPDWUL[LWVHOI$VWKH&RXUWRI

$SSHDOVKDVVDLGIHHPDWULFHVDUHDJRRGSODFHWRVWDUWLQGHWHUPLQLQJWKHSUHYDLOLQJPDUNHWUDWH

Eley)GDW

              7KH '& &LUFXLW KDV GHFOLQHG WR ZHLJK LQ RQ WKH TXHVWLRQ RI ZKHWKHU ,'($ OLWLJDWLRQ

TXDOLILHVDV³FRPSOH[IHGHUDOOLWLJDWLRQ´WRZDUUDQWWKHSUHVXPSWLYHDSSOLFDWLRQRIDQ\YHUVLRQRI

WKHLaffey 0DWUL[See Reed)GDWFRQFOXGLQJWKDWWKHGLVWULFWFRXUWGLGQRWDEXVHLWV

GLVFUHWLRQLQGHFLGLQJQRWWRDZDUGWKHKLJKHU/6,Laffey UDWHVWRDWWRUQH\VIRUWKHLUZRUNLQ,'($

FDVHV EXW H[SUHVVO\ QRWLQJ WKDW LW GRHV ³QRW PHDQ WR UXOH RXW WKH SRVVLELOLW\ WKDW IXWXUH IHH

DSSOLFDQWVPD\EHDEOHWRGHPRQVWUDWHWKDW,'($FDVHVDUHµFRPSOH[IHGHUDOOLWLJDWLRQ¶WRZKLFK

WKH Laffey 0DWUL[ SUHVXPSWLYHO\ DSSOLHV´ Eley  )G DW  KROGLQJ WKDW WKH ORZHUFRXUW

DEXVHGLWVGLVFUHWLRQLQDZDUGLQJIHHVDWWKHKLJKHU/6,Laffey UDWHZLWKRXWUHTXLULQJWKHSODLQWLII

WRGHPRQVWUDWHWKDWWKRVHUDWHVZHUHLQOLQHZLWKWKHSUHYDLOLQJUDWH-XGJH.DYDQDJKGLGVWDWHLQ

KLV FRQFXUUHQFH LQ Eley WKDW WKH 8QLWHG 6WDWHV¶ $WWRUQH\¶V 2IILFH Laffey 0DWUL[ WKDW SODLQWLIIV


       >&RQWLQXHGIURPSUHYLRXVSDJH@,QMerrick IWKHSDUWLHVOLWLJDWHGIRXUVSHFLILFFODLPV
EHIRUHD+HDULQJ2IILFHUUHODWLQJWRSODFLQJ0U:DVKLQJWRQLQDUHVLGHQWLDOIDFLOLW\ZKLFKWKHQ
JDYHULVHWRWKHDWWRUQH\V¶IHHVOLWLJDWLRQLQWKLV&RXUW)6XSSGDW±7KH&RXUW
UHIXVHG WR UHGXFH WKH 86$2 Laffey UDWH E\ WZHQW\ILYH SHUFHQW DQG LQVWHDG LW DZDUGHG WKH
DWWRUQH\VWKHIXOOUDWHVDFFRUGLQJWRWKHLQGH[Id.DW±+HUHWKHGHIHQVHLVDVNLQJWKH&RXUW
WRDZDUGWKHDWWRUQH\VVHYHQW\ILYHSHUFHQWRIWKH86$2Laffey 0DWUL[ UDWHZKLFKLVWKHVDPHDV
DUHTXHVWWRUHGXFHWKHUDWHE\WZHQW\ILYHSHUFHQWSee 'HI¶V2SSDW7KXVRQLWVIDFHLW
DSSHDUVWKDWGHIHQGDQWLVOLWLJDWLQJWKHVDPHLVVXH
       7KH&RXUWRI$SSHDOVKDVQRWH[SUHVVO\KHOGWKDW,'($OLWLJDWLRQLVFRPSOH[HQRXJKWR
ZDUUDQWWKHXVHRIDVSHFLILFPDWUL[SeeReed)GDWEley)GDW5DWKHUWKH
GHWHUPLQDWLRQGHSHQGVRQWKHVSHFLILFIDFWVRIWKHFDVHA.S.)6XSSGDW³7KLVFRXUW
ILQGVWKDWWKHGHWHUPLQDWLRQ>RIZKHWKHUWRUHGXFHWKHLaffeyUDWH@PXVWEHPDGHLQDFDVHE\FDVH
DQDO\VLV´ see also Hensley  86 DW  ³7KH DPRXQW RI WKH IHH RI FRXUVH PXVW EH
GHWHUPLQHG RQ WKH IDFWV RI HDFK FDVH´  6LQFH WKH WZR Merrick FDVHV DULVH RXW RI VHSDUDWH
FRQWURYHUVLHVUHODWLQJWR0U:DVKLQJWRQ¶V,(3WKDWWRRNSODFHDWWZRGLVWLQFWWLPHVWKHLVVXHRI
UHGXFLQJWKH86$2Laffey 0DWUL[UDWHLVFRQWLQJHQWXSRQDQHZVHWRIRSHUDWLYHIDFWVWKDWZHUH
QRWSUHVHQWLQWKHILUVWFDVH:KHWKHUDSDUWLFXODUUDWHLVDSSURSULDWHGHSHQGVRQWKHIDFWVRIHDFK
FDVHVRWKHUHLVQRSUHFOXVLYHHIIHFWRQWKLVFDVHIURPWKHGHFLVLRQE\WKLV&RXUWLQMerrick I
                                                     

LQYRNH LQ WKLV FDVH ³LV DSSURSULDWH IRU ,'($ FDVHV´  Eley  )G DW  .DYDQDXJK -

FRQFXUULQJ

        6RPHFRXUWVKDYHDGRSWHGWKHDSSURDFKRIGLVFRXQWLQJHYHQWKHORZHU86$2LaffeyUDWHV

WRDFFRXQWIRUDODFNRIFRPSOH[LW\LQWKHXQGHUO\LQJSURFHHGLQJVseeMcAllister v. District of

Columbia)6XSSG±''&EXWPDQ\FRXUWVLQFOXGLQJWKLVRQHKDYH

UHMHFWHG WKH QRWLRQ WKDW ,'($ DGPLQLVWUDWLYH SURFHHGLQJV DUH ³FDWHJRULFDOO\ OHVV FRPSOH[ WKDQ

RWKHUIRUPVRIOLWLJDWLRQ´See, e.g.Bucher v. District of Columbia)6XSSG''&

 Jackson v. District of Columbia)6XSSG''&7KRVHFRXUWV

UHFRJQL]HWKDW,'($FDVHV³WDNHDYDULHW\RIGLIIHUHQWOLWLJDWLRQSDWKV´DQG³FDQQRWEHGLVPLVVHG

DVFDWHJRULFDOO\URXWLQHRUVLPSOH´Thomas v. District of Columbia)6XSSG

''&  ,'($ FDVHV ³UHTXLUH WHVWLPRQ\ IURP HGXFDWLRQ H[SHUWV UHJDUGLQJ ZKHWKHU D

VWXGHQW KDV EHHQ GHQLHG D IUHH DQG SXEOLF HGXFDWLRQ´ Jackson  ) 6XSS G DW  DQG

SODLQWLII¶V FRXQVHO PXVW ³XQGHUVWDQG WKH EXUHDXFUDWLF ZRUNLQJV RI >'&36@ Cox v. District of

Columbia)6XSSG''&DQG³PXVWEHFRPHFRQYHUVDQWZLWKDZLGHUDQJH

RIGLVDEOLQJFRJQLWLYHHPRWLRQDODQGODQJXDJHEDVHGGLVRUGHUVDQGWKHFRUUHVSRQGLQJWKHUDSHXWLF

DQGHGXFDWLRQDODSSURDFKHV´Sweatt v. District of Columbia)6XSSG''&



        3ODLQWLIIVKDYHSURIIHUHGDIILGDYLWVIURPDWWRUQH\VZKRDUHIDPLOLDUZLWKDQGZKR KDYH

OLWLJDWHG,'($FDVHVDQGWKH\VSHDNWRWKHFRPSOH[LW\RIWKRVHW\SHVRIFDVHV³0HUHFRQFOXVRU\

VWDWHPHQWVWKDW,'($OLWLJDWLRQLVµDVFRPSOH[¶DVRWKHUW\SHVRIFDVHVGHHPHGE\WKLVFRXUWWREH

µFRPSOH[ IHGHUDO OLWLJDWLRQ¶ DEVHQW DQ H[SODQDWLRQ RI why WKLV LV VR FDQQRW VXIILFH WR PHHW

>SODLQWLIIV¶@EXUGHQ´Reed)GDW%XWWKHGHFODUDWLRQVVXSSOLHGE\SODLQWLIIVKHUHDUH

VXIILFLHQWO\GHWDLOHGWRVXSSRUWSODLQWLIIV¶SRVLWLRQWKDW,'($FDVHVTXDOLI\DV³FRPSOH[IHGHUDO

OLWLJDWLRQ´VRDVWRZDUUDQWWKHSUHVXPSWLYHDSSOLFDWLRQRIWKH86$2Laffey UDWHVSee 'HFORI
                                                    

(OL]DEHWK-HVWHU(VT([WR3OV¶0HP>'NW@³-HVWHU'HFO´H[SODLQLQJWKDWD

ODFN RI GLVFRYHU\ PDNHV ,'($ OLWLJDWLRQYHU\FRPSOH[EHFDXVHDWWRUQH\V RQO\KDYH D ILYHGD\

GLVFORVXUH SHULRG LQ ZKLFK WR SURGXFH DQG UHFHLYH DOO GRFXPHQWV WKDW FRXOG EH XWLOL]HG DW WKH

KHDULQJ DQG WR SUHSDUH WR H[DPLQH YDULRXV ZLWQHVVHV id.   GLVFXVVLQJ WKH FRPSOH[LW\ RI

OHDUQLQJDQGXQGHUVWDQGLQJ³HYHU\GLVFLSOLQHWKDWWRXFKHVWKHGLVDELOLWLHVSUHVHQWHGE\WKHFKLOGDW

LVVXH´VRDVWRIRUH[DPSOHFURVVH[DPLQHWKH'&36³SV\FKRORJLVWRQWKHQXDQFHVRIFRJQLWLYH

DFDGHPLFEHKDYLRUDODQGHPRWLRQDOWHVWLQJ´9HULILHG6WDWHPHQWRI$ODQD+HFKW(VT([WR

3OV¶0HP>'NW@³+HFKW'HFO´±GLVFXVVLQJKRZ³,'($OLWLJDWLRQLQYROYHVWKH

SUHVHQWDWLRQ RI >DQ@ HQWLUH EHQFK WULDO LQFOXGLQJ WKH DGPLVVLRQ RI H[KLELWV GLUHFW DQG FURVV

H[DPLQDWLRQ RI ZLWQHVVHV RSHQLQJ DQG FORVLQJ VWDWHPHQWVDUJXPHQWV DQG D UREXVW PRWLRQV

SUDFWLFH´DVZHOODVWKHSDUWLFXODUFRPSOH[LW\EHKLQG³SXWWLQJRQDIXOOWULDOZLWKZLWQHVVHVWKDW

DUHLQWKHWRWDOFRQWURODQGHPSOR\RIWKH>U@HVSRQGHQW´see also 9HULILHG6WDWHPHQWRI1LFKRODV

2VWUHP([WR3OV¶0HP>'NW@³2VWUHP'HFO´GHVFULELQJWLPHFRQVXPLQJIHH

OLWLJDWLRQLQ,'($FDVHV

        7KHUHIRUHWKH&RXUWFRQFOXGHVWKDWLWLVQRWDSSURSULDWHWRUHIOH[LYHO\UHGXFHWKH86$2

Laffey 0DWUL[UDWHVE\WZHQW\ILYHSHUFHQWWRDFFRXQWIRUDODFNRIFRPSOH[LW\LQWKHXQGHUO\LQJ

DGPLQLVWUDWLYHSURFHHGLQJV)XUWKHUPRUHEHFDXVHDQDWWRUQH\¶VWRWDOIHHDZDUGLVGHWHUPLQHGE\

PXOWLSO\LQJWKHQXPEHURIKRXUVH[SHQGHGE\WKHKRXUO\UDWHUHGXFLQJWKH86$2Laffey UDWHVWR

UHIOHFWWKHEUHYLW\RIWKHFDVHLPSURSHUO\DFFRXQWVIRUWKHOHQJWKRIWKHSURFHHGLQJVWZLFHSee

Eley)6XSSGDW³>7@KHFRPSOH[LW\RIWKHFDVHLVDFFRXQWHGIRUE\WKHQXPEHURI

KRXUVH[SHQGHGDQGVKRXOGQRWEHDFFRXQWHGIRUE\DEOXQWUHGXFWLRQRIUDWHVEHIRUHDSSO\LQJWKH

UDWHVWRWKHQXPEHURIKRXUVH[SHQGHG´vacated and remanded on other grounds)G

see also Flood v. District of Columbia)6XSSG''&REVHUYLQJWKDW

³DQ DXWRPDWLF UHGXFWLRQ LQ WKH SODLQWLII¶V UHTXHVWHG UHLPEXUVHPHQW UDWH EDVHG RQO\ RQ WKH
                                                    

VLPSOLFLW\ RI DQ DGPLQLVWUDWLYH SURFHHGLQJ UXQV FRXQWHU WR WKH 6XSUHPH &RXUW¶V YLHZ WKDW WKH

UHODWLYHFRPSOH[LW\RIDPDWWHULVJHQHUDOO\SUHVXPHGWREHUHIOHFWHGIXOO\LQWKHQXPEHURIKRXUV

ELOOHG´ DQG WKDW ³UHGXFWLRQ RI WKH SODLQWLII¶V UHLPEXUVHPHQW UDWH LQ WKLV PDQQHU ULVNV GRXEOH

FRXQWLQJWKHUHODWLYHVLPSOLFLW\RIWKHXQGHUO\LQJSURFHHGLQJV´accord Sweatt)6XSSGDW



        0RUHRYHUSODLQWLIIVKDYHSURYLGHGWKH&RXUWZLWKDGGLWLRQDOHYLGHQFHWRFDUU\WKHLUEXUGHQ

RIHVWDEOLVKLQJWKDWWKHLUUHTXHVWHGUDWHVUHIOHFWWKH³UDWHVSUHYDLOLQJLQWKHFRPPXQLW\LQZKLFK

WKH DFWLRQ RU SURFHHGLQJ DURVH IRU WKH NLQG DQG TXDOLW\ RI VHUYLFHV IXUQLVKHG´ 

86&L& HYHQ WKRXJK DGGLWLRQDO SURRI RI WKH SUHYDLOLQJ PDUNHW UDWH LV QRW

QHFHVVDULO\UHTXLUHGDIWHUDSODLQWLIIKDVVKRZQWKDWWKH,'($FDVHZDVFRPSOH[See Reed

)GDWH[SODLQLQJWKDWIHHDSSOLFDQWVLQ,'($FDVHVUHO\³RQWZRVHSDUDWHEXWLQWHU

UHODWHG DSSURDFKHV WR SURYLGLQJ HYLGHQFH RI SUHYDLOLQJ PDUNHW UDWH´  ³DWWHPSWLQJ WR

GHPRQVWUDWH WKDW ,'($ FDVHV IDOO ZLWKLQ WKH ERXQGV´ RI FRPSOH[ IHGHUDO OLWLJDWLRQ DQG 

³SURYLGLQJHYLGHQFHRIWKHIHHVFKDUJHGDQGUHFHLYHGE\,'($OLWLJDWRUV´see also James v.

District of Columbia  ) 6XSS G   ''&  ³>7@KH &LUFXLW¶V PRUH UHFHQW

GHFLVLRQLQReed PDNHVFOHDUWKDWDSODLQWLIIPXVWRIIHUSURRIRIWKHSUHYDLOLQJPDUNHWUDWHWKDWLV

LQGHSHQGHQWRIWKH86$2Laffey 0DWUL[DEVHQWDVKRZLQJRIFRPSOH[LW\´Flood)6XSS

GDWFRQILUPLQJWKDWIHHDSSOLFDQWV³PD\PHHWWKHLUEXUGHQXSRQHLWKHURIWZRVKRZLQJV´

³WKDW ,'($ SURFHHGLQJV TXDOLI\ DV µFRPSOH[ IHGHUDO OLWLJDWLRQ¶ WR ZKLFK Laffey UDWHV

SUHVXPSWLYHO\DSSO\´RU³WKDWUDWHVFXVWRPDULO\FKDUJHGE\,'($SUDFWLWLRQHUVLQWKH'LVWULFWDUH

FRPSDUDEOHWRWKRVHSURYLGHGXQGHUWKH>86$2@Laffey 0DWUL[´

        %HVLGHV SRLQWLQJ WR WKH IHH PDWUL[ LWVHOI D SODLQWLII PD\ PHHW KHU EXUGHQ E\ SURGXFLQJ

HYLGHQFH³WKDWWKHUHTXHVWHGUDWHVDUHLQOLQHZLWKWKRVHSUHYDLOLQJLQWKHFRPPXQLW\IRUVLPLODU

VHUYLFHVE\ODZ\HUVRIUHDVRQDEO\FRPSDUDEOHVNLOOH[SHULHQFHDQGUHSXWDWLRQ´Eley)GDW
                                                     

  7KH HYLGHQFH UHOHYDQW WR WKLV LQTXLU\ LQFOXGHV ³DIILGDYLWV UHFLWLQJ WKH SUHFLVH IHHV WKDW

DWWRUQH\VZLWKVLPLODUTXDOLILFDWLRQVKDYHUHFHLYHGIURPIHHSD\LQJFOLHQWVLQFRPSDUDEOHFDVHV´

³HYLGHQFHRIUHFHQWIHHVDZDUGHGE\WKHFRXUWVRUWKURXJKVHWWOHPHQWWRDWWRUQH\VZLWKFRPSDUDEOH

TXDOLILFDWLRQVKDQGOLQJVLPLODUFDVHV´DQGPDUNHWVXUYH\VXSGDWLQJWKHIHHPDWULFHVId. DW

        +HUH SODLQWLIIV KDYH VXEPLWWHG ILYH GHFODUDWLRQV IURP ,'($ SUDFWLWLRQHUV LQ WKLV

MXULVGLFWLRQ WKDW VXSSRUW D ILQGLQJ WKDW IXOO 86$2 Laffey UDWHV DUH WKH SUHYDLOLQJ UDWHV LQ WKH

FRPPXQLW\IRU,'($OLWLJDWLRQSee'HFORI&DURO\Q+RXFN(VT([WR3OV¶0HP>'NW

@³+RXFN'HFO´±GHVFULELQJKRZVKHKDVSUDFWLFHGLQWKHILHOGRIVSHFLDOHGXFDWLRQ

ODZ VLQFH  DQG KDV OLWLJDWHG PRUH WKDQ  FDVHV OHDGLQJ WR GXH SURFHVV KHDULQJV RU

VHWWOHPHQWDJUHHPHQWVXQGHUWKH,'($DQGFKDUJHVFOLHQWV³DWRUQHDUWKHFXUUHQWDWWRUQH\¶VIHHV

PDWUL[ UDWHV SXEOLVKHG E\ WKH 86$2´ -HVWHU 'HFO   ±  VWDWLQJ WKDW KHU SULPDU\

SUDFWLFHDUHDVLQFHKDVEHHQFKLOGUHQ¶VULJKWVWKDWLWLVKHU³QRUPDOSUDFWLFHWRELOOFOLHQWV

ZKRDUHQRWLQGLJHQWDWUDWHVHTXLYDOHQWWRWKHUDWHVVHWIRUWKLQWKH86$2$WWRUQH\¶V)HHV0DWUL[´

DQGGHWDLOLQJWKHQXPHURXVWLPHVVKHKDVEHHQDZDUGHGIXOO86$2Laffey UDWHVE\MXGJHVLQWKLV

GLVWULFW+HFKW'HFODYHUULQJWKDWKHUODZILUPVROHO\SUDFWLFHVVSHFLDOHGXFDWLRQODZ

WKDWLW³FXUUHQWO\PDWFKHVLWVKRXUO\UDWHVWRWKRVHLQZKDWLVNQRZQDVWKH86$2DGMXVWHGLaffey

PDWUL[´DQGWKDWLW³KDVKDGVHYHUDOSD\LQJFOLHQWVWKDWKDYHSDLGWKHVHUDWHV´2VWUHP'HFO

VWDWLQJWKDWKLVODZILUPZKLFKVSHFLDOL]HVLQ,'($OLWLJDWLRQ³KDVDOZD\VPDWFKHGLWVKRXUO\

UDWHVWRWKRVHLQZKDWLVFRPPRQO\NQRZQDVWKHµLaffey 0DWUL[¶´id. GHVFULELQJKRZKH

IRXQGLW³LPSRVVLEOHWRVXVWDLQ´DSUDFWLFH³IRULQGLJHQWSDUHQWVDQGVWXGHQWVE\UHO\LQJRQWKHµIHH

VKLIWLQJ¶ SURYLVLRQ RI WKH ,'($´ IRU PDQ\ UHDVRQV LQFOXGLQJ EXW QRW OLPLWHG WR ³VRPH MXGJHV

UHJXODUO\DZDUGLQJKRXUO\UDWHVDWRIWKHUDWHVLQWKH86$2IHHPDWUL[´9HULILHG6WDWHPHQW

RI'RXJODV7\UND([WR3OV¶0HP>'NW@³7\UND'HFO´±GHFODULQJWKDWKH

KDVDOPRVWH[FOXVLYHO\SUDFWLFHGODZLQWKHILHOGRIVSHFLDOHGXFDWLRQVLQFHWKDWWKHODZILUP
                                                     

³KDVDOZD\VFKDUJHGDWKRXUO\UDWHVPDWFKLQJWKRVHLQZKDWLVFRPPRQO\NQRZQDVµWKH/6,

Laffey 0DWUL[¶´WKDW³WKHILUPKDVKDGVHYHUDOFOLHQWVSD\WKHILUPDWWKH/6,Laffey 0DWUL[UDWHV

GLUHFWO\´DQGWKDW³>W@KHILUPLVFXUUHQWO\UHWDLQHGE\FOLHQWVDWWKH/6,Laffey 0DWUL[UDWHV´

          'HIHQGDQWWDNHVLVVXHZLWKWKHVHGHFODUDWLRQVDUJXLQJWKDWWKH\PHUHO\VKRZZKDWVRPH

DWWRUQH\VFKDUJHFOLHQWVUDWKHUWKDQZKDWWKH\DFWXDOO\UHFHLYHIURPWKHP'HI¶V2SSDW±

7KH\PDLQWDLQWKDWVXFKVWDWHPHQWVGRQRWSURYLGHFRQYLQFLQJHYLGHQFHRIWKHSUHYDLOLQJPDUNHW

UDWHId. ,QVXSSRUWRIWKLVSRVLWLRQWKH\SRLQWWRRWKHUFRXUWVLQWKLVGLVWULFWWKDWKDYHIRXQGWKDW

GHFODUDWLRQVVLPLODUWRWKHRQHVVXEPLWWHGLQWKLVFDVHIDOOVKRUWRIZKDWLVQHFHVVDU\WRGHPRQVWUDWH

WKH IHHV WKDW DWWRUQH\V KDYH UHFHLYHG IURP IHHSD\LQJ FOLHQWV LQ FRPSDUDEOH FDVHV Id. DW ±

FLWLQJFDVHV

          ,WLVWUXHWKDWWKHGHFODUDWLRQVRIIHUHGE\SODLQWLIIVLQWKLVFDVHGRQRWHVWDEOLVKWKDW,'($

DWWRUQH\VXQLIRUPO\FROOHFWIHHVFRPSDUDEOHWRWKH86$2Laffey 0DWUL[:KLOHWKHGHFODUDQWV

DYHUWKDWWKH\FKDUJHWKRVHUDWHVRQO\DIHZRIWKHPVWDWHWKDWFOLHQWVKDYHSDLGWKHPSee +HFKW

'HFODYHUULQJWKDWKHUODZILUP³KDVKDGVHYHUDOSD\LQJFOLHQWVWKDWKDYHSDLGWKHVHUDWHV´

7\UND'HFO±GHFODULQJWKDW³WKHILUPKDVKDGVHYHUDOFOLHQWVSD\WKHILUPDWWKH/6,Laffey

0DWUL[UDWHVGLUHFWO\´DQGWKDW³>W@KHILUPLVFXUUHQWO\UHWDLQHGE\FOLHQWVDWWKH/6,Laffey 0DWUL[

UDWHV´$QGWKRVHGHFODUDQWVGRQRWVSHFLI\ZKDWSURSRUWLRQRIWKHLUFOLHQWVDFWXDOO\SD\WKHVH

UDWHV

          %XW WKH GHFODUDQWV DOVR HPSKDVL]H WKDW IHZ LI DQ\ ,'($ FODLPDQWV DUH DEOH WR DIIRUG

UHSUHVHQWDWLRQLQFRQQHFWLRQZLWKWKHLUDGPLQLVWUDWLYHFODLPVSee -HVWHU'HFOH[SODLQLQJ

WKDWWKHPDMRULW\RIKHUFOLHQWVDUHLQGLJHQWDQGFDQQRWDIIRUGWRSD\DWWRUQH\V¶IHHVRUFRVWVDWDQ\

OHYHO +RXFN'HFO³:KHQUHSUHVHQWLQJVSHFLDOHGXFDWLRQFOLHQWVRQDFRQWLQJHQF\EDVLV

DWWRUQH\VLQWKH'LVWULFWRI&ROXPELDDFFHSWWKDWUHSUHVHQWDWLRQIRUWKHSURVSHFWRIUHFRYHULQJIHHV

EDVHG RQ WKH UHDVRQDEOH IHHVKLIWLQJ JXLGHOLQHV IRXQG LQ WKH 86$2¶V DWWRUQH\V IHHV PDWUL[´
                                                      

+HFKW'HFODYHUULQJWKDWPRVWRIWKHILUP¶VFOLHQWVDUHLQGLJHQWDQGWKDWWKRVH³FOLHQWVVLJQ

UHWDLQHUDJUHHPHQWVWKDWGRQRWUHTXLUHWKHPWRSD\IHHVXSIURQWEXWGRDGYLVHWKHPWKDWWKHILUP

ZLOOEHVHHNLQJIXOOLaffey 0DWUL[UDWHVRQWKHFOLHQW¶VEHKDOI´

        :KLOH VRPH FRXUWV LQ WKLV GLVWULFW KDYH IRXQG WKDW VWDWHPHQWV OLNH WKH RQHV PDGH LQ WKH

GHFODUDWLRQVLQWKLVFDVHDUHXQFRQYLQFLQJsee Cox v. District of Columbia)6XSSG

''&DWOHDVWRQHFRXUWKDVEHHQ³RIWKHYLHZ´WKDWVXFKVWDWHPHQWVUHIOHFW³µSUHFLVH

IHHV¶ WKDW DQ DWWRUQH\ KDV µUHFHLYHG IURP IHHSD\LQJ FOLHQWV¶ IRU ,'($ OLWLJDWLRQ´  Wimbish v.

District of Columbia)6XSSG''&TXRWLQJEley)GDW

$QGDVDQRWKHUFRXUWKDVREVHUYHG³>D@WWKHHQGRIWKHGD\WKH&RXUWLVOHIWZLWKFDVHVRQERWK

VLGHVRIWKHLaffey GLYLGH´ZKHQLWFRPHVWRGHWHUPLQLQJWKHSUHYDLOLQJPDUNHWUDWHCopeland v.

District of Columbia)6XSSG''&DZDUGLQJDWWRUQH\VDWIXOO86$2

Laffey 0DWUL[UDWHV

        *LYHQ WKH H[LVWHQFH RI WKH IHHVKLIWLQJ VWDWXWH LQ ,'($ FDVHV DQG WKH UHODWLYH UDULW\ RI

SD\LQJVSHFLDOHGXFDWLRQFOLHQWVWKH&RXUWILQGVWKDWLWZRXOGEHXQUHDOLVWLFWRH[SHFWDJUHDWHU




                                                     

OHYHORIVSHFLILFLW\WKDQZKDWZDVVXEPLWWHGLQWKLVFDVH:KLOHWKHDIILGDYLWVPD\QRWVXSSO\

FRQFOXVLYHHYLGHQFHRIWKHSUHYDLOLQJPDUNHWUDWHVLQWKHUHOHYDQWFRPPXQLW\WKH&RXUWILQGVWKDW

WKH VWDWHPHQWV SURYLGHG E\ WKH ,'($ DWWRUQH\V LQ WKHLU GHFODUDWLRQV VXIILFLHQWO\ ³UHFLW>H@ WKH

SUHFLVH IHHV WKDW DWWRUQH\V ZLWK VLPLODU TXDOLILFDWLRQV KDYH UHFHLYHG IURP IHHSD\LQJ FOLHQWV LQ

FRPSDUDEOHFDVHV´Eley)GDWsee also Flood)6XSSGDWFRQFOXGLQJ

WKDWWKHGHFODUDWLRQVGLG³QRWGHPRQVWUDWHFRQFOXVLYHO\WKHSUHYDLOLQJPDUNHWUDWHV´EXWXOWLPDWHO\

KROGLQJWKDWWKHSODLQWLIIPHWKHUEXUGHQE\SURYLGLQJWKHGHFODUDWLRQVLQDGGLWLRQWRHYLGHQFHRI

UHFHQWIHHVDZDUGHGE\RWKHUFRXUWVLQWKHVDPHMXULVGLFWLRQ

              )XUWKHUSODLQWLIIVVXSSOHPHQWWKLVHYLGHQFHE\SRLQWLQJWRUHFHQWIHHDZDUGVLQWKLVGLVWULFW

LQZKLFKSUHYDLOLQJ,'($FODLPDQWVZHUHUHLPEXUVHGDWIXOO86$2Laffey UDWHVSee 3OV¶0HP

DW±FLWLQJFDVHVsee e.g.Wimbish)6XSSGDW±FRQFOXGLQJWKDWWKHSODLQWLII

KDGPHWKHUEXUGHQWRVKRZWKDWWKH86$2Laffey UDWHVZHUHWKHSUHYDLOLQJUDWHVLQWKHFRPPXQLW\

E\SURYLGLQJDIILGDYLWVIURPRWKHUDWWRUQH\VDVZHOODVSRLQWLQJWRUHFHQWFDVHVWKDWKDGDZDUGHG

IXOOUDWHVFlood)6XSSGDW³>$@UHYLHZRIUHFHQW,'($IHHDZDUGVLQGLFDWHVIDLUO\


       $VWKLV&RXUWKDVSRLQWHGRXWLQWKHSDVWDQ\HIIRUWWRGHWHUPLQHDSUHYDLOLQJPDUNHWUDWH
ZLOOIDOOVKRUWRISHUIHFWLRQVLQFHWKHVSHFLDOHGXFDWLRQEDUGRHVQRWIXQFWLRQLQDQRUGLQDU\PDUNHW
:KLOHWKHUHLVDVPDOOSRUWLRQRIFOLHQWVZKRFDQSD\WKHIXOOIUHLJKWWKHVHFDVHVDUHOLWLJDWHGXQGHU
DIHHVKLIWLQJVWDWXWHPDQ\DWWRUQH\VZLOOLQJO\DVVXPHWKHULVNWKDWWKH\PD\QRWEHSDLGDWDOOLI
WKH\DUHXQVXFFHVVIXODQGWKHIHHVREWDLQHGZKHQSODLQWLIIVSUHYDLODUHXOWLPDWHO\VHWE\MXGJHV
ZLWK YDU\LQJ SRLQWV RI YLHZ VRPH RI ZKRP UHJXODUO\ GLVFRXQW IHH SHWLWLRQV E\ D YDULHW\ RI
SHUFHQWDJHVIRUDYDULHW\RIUHDVRQV7KHVLWXDWLRQFULHVRXWIRUDEHWWHUVROXWLRQSee Merrick I
 ) 6XSS G DW  Q ³7KH &RXUW QRWHV WKDW LQ Eley WKH &RXUW RI $SSHDOV VWDWHG WKDW
µHYLGHQFHRIWKHSUHYDLOLQJPDUNHWUDWHFDQWDNHPDQ\IRUPV¶DQGVXJJHVWHGWKDWDPDUNHWVXUYH\
PLJKWDOVREHDSHUVXDVLYHIRUPRIHYLGHQFH%XWJLYHQWKHH[LVWHQFHRIWKHIHHVKLIWLQJVWDWXWHLQ
FDVHVOLNHWKLVRQHDQGWKHUHODWLYHUDULW\RISD\LQJVSHFLDOHGXFDWLRQFOLHQWVRQHFDQKDUGO\VD\
WKDW D µPDUNHW¶ H[LVWV IRU VHUYLFHV VLPLODU WR WKH VHUYLFHV RIIHUHG LQ WKLV FDVH  6R WKH H[HUFLVH
FRQWHPSODWHGE\EleyZLOORIWHQSURGXFHDZNZDUGDQGOHVVWKDQLGHDOUHVXOWV7KHUHDUHJRLQJWR
FRQWLQXHWREHFRXQWOHVVKRXUVZDVWHGE\SULYDWHFRXQVHO'&36DQGWKHEHQFKOLWLJDWLQJQRWRQO\
IHH SHWLWLRQV EXW DOVR IHHVRQIHHV SHWLWLRQV XQWLO WKH 'LVWULFW DQG WKH VSHFLDO HGXFDWLRQ EDU VLW
GRZQLQJRRGIDLWK±ZLWKRUZLWKRXWWKHDVVLVWDQFHRIDQHXWUDOPHGLDWRU±DQGWU\WRKDPPHURXW
DPXWXDOO\DFFHSWDEOHSUHVXPSWLYHIHHVFKHGXOHWKDWLVQRWDVSDUVLPRQLRXVDQGXQUHDOLVWLFDVWKH
ODVWRQH´LQWHUQDOFLWDWLRQRPLWWHG
                                                         

EURDG VXSSRUW DPRQJ -XGJHV RQ WKLV &RXUW IRU UHLPEXUVHPHQW DW RU DERYH IXOO 86$2 Laffey

UDWHV´Copeland)6XSSGDW7KHDIILGDYLWVDQGFDVHVWDNHQWRJHWKHUVXIILFLHQWO\

GHPRQVWUDWHWKDWSODLQWLIIVKDYHPHWWKHLUEXUGHQWRSURYHWKDWIXOO86$2Laffey UDWHVFRQVWLWXWH

WKHSUHYDLOLQJPDUNHWUDWHVIRU,'($OLWLJDWLRQSUDFWLFHLQWKLVMXULVGLFWLRQ

              %HFDXVHSODLQWLIIVKDYHPHWWKHLUEXUGHQWKH&RXUWPXVWSUHVXPHWKDWWKHKRXUO\UDWHVDUH

UHDVRQDEOHDQGWKHEXUGHQVKLIWVWRWKHGHIHQVHWRSURYLGH³VSHFLILFFRQWUDU\HYLGHQFHWHQGLQJWR

VKRZWKDWDORZHUUDWHZRXOGEHDSSURSULDWH´Covington)GDW±FLWLQJNat’l Ass’n

of Concerned Veterans)GDW

              'HIHQGDQW RIIHUV WKH GHFODUDWLRQ RI )OR\G +D\HV ZKR VHUYHV DV WKH )LQDQFLDO 3URJUDP

$QDO\VWLQWKH'&362IILFHRI*HQHUDO&RXQVHOWRGHPRQVWUDWHWKDWVHYHQW\ILYHSHUFHQWRIWKH

86$2Laffey KRXUO\UDWHLVWKHSUHYDLOLQJPDUNHWUDWHIRUDWWRUQH\VSUDFWLFLQJ,'($OLWLJDWLRQDQG

WKDW WKH UDWH LV VXIILFLHQW WR DWWUDFW FRPSHWHQW FRXQVHO See 'HFO RI )OR\G +D\HV >'NW  @


     (YHQ UHFHQW IHH DZDUGV LQ WKH GLVWULFW PD\ XQGHUHVWLPDWH WKH SUHYDLOLQJ PDUNHW UDWH IRU
,'($ OLWLJDWLRQ  $V DQRWKHU FRXUW KDV SRLQWHG RXW PDQ\ ,'($ DWWRUQH\V PD\ UHTXHVW
UHLPEXUVHPHQW EHORZ IXOO 86$2 Laffey UDWHV WR DYRLG SURORQJHG OLWLJDWLRQ DQG VHFXUH WLPHO\
UHLPEXUVHPHQWFlood)6XSSGDW

    ,Q DGGLWLRQ SODLQWLIIV VXEPLWWHG D 'HSDUWPHQW RI -XVWLFH PDUNHW VXUYH\ FRQGXFWHG E\
HFRQRPLVW'U/DXUD$0DORZDQHDVZHOODVWKH1DWLRQDO/DZ-RXUQDOPDUNHWVXUYH\WR
VXSSRUWWKHLUSRVLWLRQWKDWWKH86$2Laffey 0DWUL[LVWKHDSSURSULDWHLQGH[WRGHWHUPLQHDWWRUQH\V¶
IHHVSee 'HFORI'U/DXUD$0DORZDQH([WR3OV¶0HP>'NW@³,QP\RSLQLRQ
WKHDWWRUQH\IHHPDWUL[LVVXHGDQGXSGDWHGE\WKH8QLWHG6WDWHV$WWRUQH\V¶2IILFHIRUWKH'LVWULFW
RI&ROXPELDLVWKHDSSURSULDWHPDWUL[WRXVHIRUSXUSRVHVRIGHWHUPLQLQJSODLQWLII¶VDWWRUQH\V¶
IHHV´([WR3OV¶0HP>'NW@'HIHQGDQWLQVLVWVWKDWWKH&RXUWVKRXOGGLVUHJDUG/DXUD
0DORZDQH¶VGHFODUDWLRQEHFDXVHLWZDVSUHSDUHGIRUDQRWKHUFDVH'HI¶V2SSDW,WDOVRDUJXHV
WKDWWKH1DWLRQDO/DZ-RXUQDOPDUNHWVXUYH\³SURYLGHVQRHYLGHQFHRIWKHUHDVRQDEOHPDUNHWUDWH´
EHFDXVHLWGRHVQRWLGHQWLI\DWWRUQH\\HDUVRIH[SHULHQFHLWLQFOXGHVDQXPEHURISUDFWLFHDUHDV
VXFKDVZKLWHFROODUFULPHDQGWUDQVDFWLRQDODWWRUQH\VDQGLWGRHVQRWVSHFLI\LIWKHUDWHVDUHPHUHO\
FKDUJHGE\SUDFWLWLRQHUVRUDFWXDOO\UHFHLYHGIURPFOLHQWVId. DW%HFDXVHWKHRWKHUHYLGHQFH
SODLQWLIIV SURYLGHG LV VXIILFLHQW IRU WKHP WR PHHW WKHLU EXUGHQ WKH &RXUW QHHG QRW HYDOXDWH WKH
ZHLJKW RI WKLV DGGLWLRQDO HYLGHQFH  7KH &RXUW QRWHV KRZHYHU WKDW PDUNHW VXUYH\V KDYH EHHQ
HQGRUVHGE\WKH&RXUWRI$SSHDOVDVDQRWKHUIRUPRIHYLGHQFHDSODLQWLIIPD\SURYLGHWRSURYHWKH
SUHYDLOLQJPDUNHWUDWHSee Eley)GDW

                                                      

³+D\HV'HFO´'HI¶V2SSDW±7KHGHFODUDWLRQLQFOXGHVVWDWLVWLFVUHJDUGLQJWKHQXPEHU

RILQYRLFHVVXEPLWWHGWKHQXPEHURILQYRLFHVWKDWZHUHVHWWOHGDQGWKHDPRXQWRIDWWRUQH\V¶IHHV

WKDWZHUHUHTXHVWHGDQGSDLGIRUILVFDO\HDUVDQGSee +D\HV'HFO±,Q

'&36VHWWOHGRIWKHDWWRUQH\V¶IHHVLQYRLFHVVXEPLWWHGLQ'&36VHWWOHG

RIWKHLQYRLFHVVXEPLWWHGDQGLQ'&36VHWWOHGRIWKHLQYRLFHVVXEPLWWHGId.

$QGLQHDFK\HDUDOORIWKHLQYRLFHVWKDWZHUHVHWWOHGZHUHVHWWOHGDWVHYHQW\ILYHSHUFHQWRIWKH

86$2Laffey 0DWUL[UDWHId.

        :KLOHWKLVHYLGHQFHVKRZVWKDWVRPHODZ\HUVKDYHDJUHHGWRDFFHSWVHYHQW\ILYHSHUFHQW

RIWKH86$2Laffey UDWHVIRUWKHLUZRUNRQEHKDOIRI,'($SODLQWLIIVVHWWOHPHQWDZDUGVSUHVHQW

GUDZEDFNV DV HYLGHQFH VLQFH WKH\ OLNHO\ XQGHUVWDWH WKH SUHYDLOLQJ PDUNHW UDWHV IRU VSHFLDO

HGXFDWLRQ DWWRUQH\V  7KH &RXUW FDQQRW LJQRUH WKH IDFW WKDW VHWWOHPHQWV UHIOHFW FRPSURPLVHV

EHWZHHQWZRSDUWLHVWKDWKDYHIDFWRUHGLQWKHFRVWVDQGULVNVRIFRQWLQXHGOLWLJDWLRQ$VHWWOHPHQW

WKDWLQFOXGHVWKHSD\PHQWRIDWWRUQH\V¶IHHVDWDVHYHQW\ILYHSHUFHQW86$2Laffey UDWHPD\EHDQ

LQGLFDWLRQRIDIDLUUDWHEXWLWGRHVQRWQHFHVVDULO\PHDQWKDWWKHUDWHLVWKHSUHYDLOLQJPDUNHWUDWH

        7KLVREVHUYDWLRQLVEROVWHUHGE\WKHDIILGDYLWVSODLQWLIIVSURYLGHGZKLFKDYHUWKDWUDWHVDW

VHYHQW\ILYHSHUFHQWRIWKH86$2Laffey 0DWUL[DUHWRRORZWRHQDEOH,'($DWWRUQH\VWRPDLQWDLQ

DIXOOWLPHSUDFWLFHVHUYLQJDOPRVWH[FOXVLYHO\QRQSD\LQJ,'($FOLHQWVSee +HFKW'HFO

³,I,FDQQRWJHWLaffey UDWHVLQDWLPHO\PDQQHUIRUWKHOHJDOZRUN,SHUIRUP,PD\QRWEHDEOHWR

FRQWLQXHVHUYLQJWKHLQGLJHQWSRSXODWLRQRQDFRQWLQJHQF\EDVLV´2VWUHP'HFO±VWDWLQJ

WKDWKH³IRXQGLWLPSRVVLEOHWRVXVWDLQ´DSUDFWLFHWKDWZDVFRPSOHWHO\IRFXVHGRQ,'($FDVHVIRU

LQGLJHQWSDUHQWVDQGVWXGHQWVEHFDXVHKH³FRXOGQRWDIIRUG´LW7\UND'HFODYHUULQJWKDW³LW

KDVEHFRPHYHU\GLIILFXOWWRHDUQDUHDVRQDEOHLQFRPH´IURP,'($OLWLJDWLRQDQG³LPSRVVLEOHWR

PDLQWDLQDODZILUPWKDWUHOLHVXSRQWKDWZRUNIRUWKHPDMRULW\RILWVZRUN´id. ³,EHOLHYH



                                                   

WKDWZLWKWKHVRPHWLPHDSSOLFDWLRQRIµ86$2UDWHV¶LWLVLPSRVVLEOHWRPDLQWDLQDSUDFWLFHLQ

ZKLFKDODUJHSRUWLRQRIWKHZRUNLV,'($ZRUNIRUQRQSD\LQJFOLHQWV´

              7KHUHIRUHWKHLQIRUPDWLRQSURYLGHGE\WKH'LVWULFWLVLQVXIILFLHQWIRULWWRPHHWLWVEXUGHQ

WRSURYLGH³VSHFLILFFRQWUDU\HYLGHQFHWHQGLQJWRVKRZWKDWDORZHUUDWHZRXOGEHDSSURSULDWH´

Covington  )G DW ± FLWLQJ Nat’l Ass’n of Concerned Veterans  )G DW 

$FFRUGLQJO\WKH&RXUWILQGVWKDWWKHUDWHVFKDUJHGE\0U1DERUVDQG0U0RUDQDUHUHDVRQDEOH

KRXUO\UDWHVIRUWKHOHJDOVHUYLFHVSURYLGHG

              8WLOL]LQJWKH86$2Laffey UDWHVDQGDGMXVWLQJWKHKRXUVH[SHQGHGDVRXWOLQHGE\WKH&RXUW

DERYHWKH&RXUWZLOODZDUGSODLQWLIIV¶FRXQVHOLQDWWRUQH\V¶IHHVDQGLQFRVWV

,,,         3ODLQWLIIV¶FRXQVHODUHHQWLWOHGWRDIHHVRQIHHVDZDUG

              3ODLQWLIIV DOVR DVN WKH &RXUW WR ³RUGHU IHHVRQIHHV EDVHG RQ WKH 86$2 $WWRUQH\V )HH

0DWUL[´3OV¶0HPDW+RZHYHUSODLQWLIIVGLGQRWVXEPLWDILQDOLQYRLFHWRWKH&RXUWZLWK

WKHLU UHSO\ EULHI UDWKHUGHIHQGDQW ZDV WKH SDUW\ WKDW DWWDFKHG D ³GUDIW´ RI SODLQWLIIV¶ FRXQVHOV¶

LQYRLFHIRUOLWLJDWLQJWKHIHHLVVXHLQWKLV&RXUWSee([WR'HI¶V2SS>'NW@³'UDIW

,QYRLFH´%HFDXVHRIWKLVRPLVVLRQWKH&RXUWRUGHUHGSODLQWLIIVWRVXSSOHPHQWWKHLUPRWLRQIRU

DWWRUQH\V¶IHHVZLWKDILQDOLQYRLFHWKDWFRYHUHGWKHSHULRGWKURXJKWKHILOLQJRIWKHUHSO\EULHILQ

WKLVFDVH0LQ2UGHU-XQH

              2Q-XQHSODLQWLIIVVXEPLWWHGWKHILQDOLQYRLFHDQGDOVRDWWDFKHGGHFODUDWLRQVIURP

WZRDGGLWLRQDOODZILUPHPSOR\HHVZKRZRUNHGPLQLPDOO\RQWKHFDVH&KDUOHV6LEHUWDQG-RVHSK

*ROLQNHUSee 3OV¶6XSSO)LOLQJLQ5HVSWR&W¶V-XQH2UGHU>'NW@6WDWHPHQWRI


    'HIHQGDQWGLGQRWRSSRVHWKHUHTXHVWIRULQFRVWVSee 'HI¶V2SSDW³&RVWV
WRWDOIRUWKHXQGHUO\LQJDGPLQLVWUDWLYHDFWLRQ´

    7KH'UDIW,QYRLFHLQFOXGHGFKDUJHVXSWKURXJK-DQXDU\See 'UDIW,QYRLFHDW
$WWKDWSRLQWLQWLPHSODLQWLIIV¶FRXQVHOV¶IHHVKDGDPRXQWHGWRId. 

                                                   

$FFRXQW ,, 'HFO RI &KDUOHV $ 6LEHUW (VT >'NW  @ ³6LEHUW 'HFO´ 'HFO RI -RVHSK

*ROLQNHU>'NW@³*ROLQNHU'HFO´3ODLQWLIIVDUHVHHNLQJLQDWWRUQH\V¶IHHV

IRU  KRXUV RI ZRUN DQG  LQ FRVWV IRU SXUVXLQJ WKLV IHH OLWLJDWLRQ  See 6WDWHPHQW RI

$FFRXQW,,DW

              ³,'($OLWLJDQWVDUHHQWLWOHGWRUHFHLYHFRPSHQVDWLRQIRUWKHKRXUVH[SHQGHGSXUVXLQJDQ

LQLWLDOIHHDZDUGLQ'LVWULFW&RXUW´Reed)GDW7KH&RXUWRI$SSHDOV³KDV\HWWR

GHWHUPLQHZKHWKHUDOODVSHFWVRIDQ,'($OLWLJDWLRQVKRXOGEHWUHDWHGDVDXQLILHGZKROHVXEMHFW

WRWKHVDPHSUHYDLOLQJPDUNHWUDWH´Id.%XWLWKDVKHOGWKDWVXEVHTXHQWIHHOLWLJDWLRQVKRXOGEH

FRQVLGHUHGSDUWRIWKHVDPHDFWLRQDVWKHXQGHUO\LQJDGPLQLVWUDWLYHSURFHHGLQJSeeJester v. Gov’t

of the District of Columbia  )G  ± '& &LU  KROGLQJ WKDW DQ ,'($

DGPLQLVWUDWLYH SURFHHGLQJ DQG WKH VXEVHTXHQW MXGLFLDO SURFHHGLQJ FRQVWLWXWH ³RQH DFWLRQ´

Kaseman v. District of Columbia)G±'&&LUFRQFOXGLQJWKDWIHHV

RQIHHVOLWLJDWLRQLVSDUWRIWKHVDPHDFWLRQDVWKH,'($DGPLQLVWUDWLYHKHDULQJ$QGWKH&RXUW


    &KDUOHV6LEHUWHDUQHGKLVODZGHJUHHIURP$PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI
/DZLQ0D\DQGZDVDGPLWWHGWRSUDFWLFHODZLQ0LFKLJDQLQ-XQH6LEHUW'HFO
6KRUWO\DIWHUKLVDGPLWWDQFHWRWKH0LFKLJDQEDUKHEHJDQSUDFWLFLQJODZLQ:DVKLQJWRQ'&
XQGHUWKHVXSHUYLVLRQRI&KDUOHV0RUDQDQG6WHYLH1DERUVSXUVXDQWWR'&&RXUWRI$SSHDOV5XOH
FId. 0U6LEHUWZDVDGPLWWHGWRWKH'&EDURQ)HEUXDU\Id.0U6LEHUW
DYHUUHGWKDWKLVSUDFWLFHIRFXVHVRQVSHFLDOHGXFDWLRQODZXQGHUWKH,'($DQGWKDWKLVELOOLQJUDWH
LVSHUKRXUSXUVXDQWWRWKHFXUUHQW86$2Laffey 0DWUL[Id.±

    -RVHSK*ROLQNHUHDUQHGKLVODZGHJUHHIURP$PHULFDQ8QLYHUVLW\:DVKLQJWRQ&ROOHJHRI
/DZLQDQGKHLVDPHPEHURIWKH6WDWH%DURI1HZ0H[LFR*ROLQNHU'HFO+H
KDVILYH\HDUVRIFRPELQHGH[SHULHQFHLQVSHFLDOHGXFDWLRQWHDFKLQJODZDQGDGYRFDF\DQGKH
FXUUHQWO\ZRUNVDVDODZFOHUNDW0RUDQDQG$VVRFLDWHVId.7KHILUP³FXVWRPDULO\ELOOV
IRU>KLV@WLPHDWWKH86$2PDWUL[SDUDOHJDOUDWH´ZKLFKLVSHUKRXUId. see also
86$2Laffey 0DWUL[

    3ODLQWLIIV¶'UDIW,QYRLFHRULJLQDOO\VRXJKWLQFRVWVDQGGHIHQGDQWGLGQRWRSSRVH
WKDWUHTXHVWLQLWVEULHISee 'UDIW,QYRLFHDW'HI¶V2SSDW³&RVWVWRWDOLQFXUUHG
IRUIHHVRQIHHV´$OWKRXJKWKHDPRXQWQRZLQFOXGHVDQDGGLWLRQDOFKDUJHIRUSULQWLQJsee
6WDWHPHQWRI$FFRXQW,,DWWKH&RXUWZLOOFRQWLQXHWRWUHDWWKHUHTXHVWIRUFRVWVDVXQRSSRVHG

                                                     

RI$SSHDOVLQReed XSKHOGDGLVWULFWFRXUW¶VGHFLVLRQWRDZDUGIHHVRQIHHVDWWKHVDPHSUHYDLOLQJ

PDUNHWUDWHDVWKHXQGHUO\LQJIHHDZDUGIRUWKHDGPLQLVWUDWLYHDFWLRQReed)GDW

              'HIHQGDQWDUJXHVWKDWWKHKRXUO\UDWHDZDUGHGIRUWKHWLPHVSHQWSUHSDULQJSODLQWLIIV¶IHH

SHWLWLRQVKRXOGEHILIW\SHUFHQWRIWKH86$2Laffey0DWUL[UDWH'HI¶V2SSDW7RVXSSRUW

LWVSRVLWLRQWKHGHIHQVHSRLQWVWRDIHZFDVHVLQWKLVGLVWULFWWKDWKDYHRUGHUHGIHHVRQIHHVDZDUGV

DWILIW\SHUFHQWRIWKH86$2UDWHVSee 'HI¶V2SSDWFLWLQJFDVHV%XWDOORIWKRVHFDVHV

ZHUHGHFLGHGSULRUWRWKH&LUFXLW¶VGHFLVLRQLQReed)GDW$QGVLQFHWKHQFRXUWVLQ

WKLVGLVWULFWKDYHRUGHUHGIHHVRQIHHVDZDUGVDWWKHVDPHUDWHVDVWKRVHDZDUGHGWRWKHDWWRUQH\V

IRUWKHXQGHUO\LQJDGPLQLVWUDWLYHDFWLRQSee, e.g. Shaw v. District of Columbia)6XSSG

 ± ''&  DZDUGLQJ IXOO 86$2 Laffey UDWHV IRU IHHVRQIHHV OLWLJDWLRQ DQG

DJUHHLQJZLWKRWKHUFRXUWV³WKDWDSODLQWLIIVHHNLQJIHHVRQIHHVQHHGQRWDJDLQGHPRQVWUDWHWKDW

WKHIHHUDWHVRXJKWLVUHDVRQDEOH´McNeil v. District of Columbia)6XSSG±

''&DZDUGLQJVHYHQW\ILYHSHUFHQWRI86$2Laffey UDWHVLQERWKWKHXQGHUO\LQJIHH

DZDUGDQGWKHIHHVRQIHHVDZDUGDQGREVHUYLQJWKDWUHOLWLJDWLQJWKHIHHLVVXH³ZRXOGEHLOORJLFDO

JLYHQWKDWWKHLQLWLDOIHHSURFHHGLQJDQGWKLVSURFHHGLQJDUHSDUWVRIWKHVDPHDFWLRQ´

              7KH'LVWULFWKDV³IDLOHGWRSURYLGHDQ\HYLGHQFHVXJJHVWLQJWKDWWKHµSUHYDLOLQJPDUNHWUDWH¶

IRUIHHVRQIHHVLVGLVWLQFWIURPWKHUDWHXVHGWRFDOFXODWHDWWRUQH\V¶IHHVIRUWKHDGPLQLVWUDWLYH

SURFHHGLQJV´Reed)GDWFRQFOXGLQJWKDWWKHGLVWULFWFRXUWGLGQRWDEXVHLWVGLVFUHWLRQ

LQDSSO\LQJWKHVDPHUDWHIRUIHHVIRUWKHDGPLQLVWUDWLYHSURFHHGLQJVDQGIHHVRQIHHVLQOLJKWRI



    'HIHQGDQW DOVR PDLQWDLQV WKDW WKH ILIW\ SHUFHQW UDWH VKRXOG EH DSSOLHG WR WKH HQWU\ RQ
SODLQWLIIV¶LQYRLFH³UHODWHGWRWKHXQGHUO\LQJDGPLQLVWUDWLYHDFWLRQZKLFKELOOVWZRKRXUV¶WLPHIRU
UHYLHZLQJDQGSUHSDULQJWKHLQYRLFH´'HI¶V2SSDWsee 6WDWHPHQWRI$FFRXQW,DW³([LW
DXGLWLQYRLFH´%XWGHIHQGDQWJLYHVQROHJDOUHDVRQIRUZK\WKH&RXUWVKRXOGUHGXFHWKHUDWH
DVVLJQHGWRWKDWHQWU\)XUWKHUWKH'LVWULFWDOUHDG\DVVHUWHGWKDWWKH³SUHYDLOLQJPDUNHWUDWH´LV
VHYHQW\ILYHSHUFHQWRIWKH86$2Laffey UDWHDQGWKH&RXUWKDVDOUHDG\UHMHFWHGWKDWSRVLWLRQ

                                                    

WKH ³IDLOXUH WR VXEPLW HYLGHQFH RI DQ\ PHDQLQJIXO GLIIHUHQFH EHWZHHQ WK>H@ WZR W\SHV RI

OLWLJDWLRQ´7KHUHIRUHWKH&RXUWZLOODZDUGSODLQWLIIV¶DWWRUQH\VIHHVIRUWKHLQVWDQWIHHOLWLJDWLRQ

DWWKHIXOO86$2Laffey 0DWUL[UDWH

        %XWWKDWGRHVQRWHQGWKHLQTXLU\$QDWWRUQH\V¶IHHDZDUGLVGHWHUPLQHGE\WKH³QXPEHU

RIKRXUVUHDVRQDEO\H[SHQGHGRQWKHOLWLJDWLRQPXOWLSOLHGE\DUHDVRQDEOHKRXUO\UDWH´Hensley

 86 DW   7KXV WKH &RXUW PXVW DOVR GHWHUPLQH LI WKH  KRXUV RI WLPH VSHQW VHHNLQJ

FRPSHQVDWLRQIRUWKHKRXUVGHYRWHGWRWKHFOLHQWZDVUHDVRQDEOHSee generally 6WDWHPHQWRI

$FFRXQW ,,  ,Q PDNLQJ WKH IHH FDOFXODWLRQ WKH FRXUW ³VKRXOG H[FOXGH    KRXUV WKDW ZHUH QRW

µUHDVRQDEO\H[SHQGHG¶´VXFKDVIRUZRUNWKDWLV³H[FHVVLYHUHGXQGDQWRURWKHUZLVHXQQHFHVVDU\´

Hensley86DWLQWHUQDOFLWDWLRQRPLWWHG )XUWKHUWKHFRXUWPD\FRQVLGHUDYDULHW\RI

IDFWRUVWRGHWHUPLQHLIWKHRYHUDOOIHHDZDUGVKRXOGEHDGMXVWHG³XSZDUGRUGRZQZDUGLQFOXGLQJ

WKHLPSRUWDQWIDFWRURIWKHUHVXOWVREWDLQHG¶´Id.LQWHUQDOTXRWDWLRQPDUNVRPLWWHG³7KHUHLVQR

SUHFLVHUXOHRUIRUPXODIRUPDNLQJWKHVHGHWHUPLQDWLRQV7KHGLVWULFWFRXUWPD\DWWHPSWWRLGHQWLI\

VSHFLILF KRXUV WKDWVKRXOG EH HOLPLQDWHG RU LWPD\ VLPSO\ UHGXFH WKHDZDUG WR DFFRXQW IRUWKH

OLPLWHGVXFFHVV7KHFRXUWQHFHVVDULO\KDVGLVFUHWLRQLQPDNLQJWKLVHTXLWDEOHMXGJPHQW´Id. DW

±

        $IWHU SODLQWLIIV IDLOHG WR ILOH D ILQDO LQYRLFH ZLWK WKHLU UHSO\ EULHI WKH &RXUW LQVWUXFWHG

SODLQWLIIVWRVXEPLW³DILQDOLQYRLFHWKDWFRYHUVWKHSHULRGthrough the filing of the reply brief LQ

WKLVFDVH´0LQ2UGHU-XQHHPSKDVLVDGGHG:KLOHSODLQWLIIVUHVSRQGHGWRWKHRUGHU

WKH\ VXEPLWWHG D ILQDO LQYRLFH WKDW LQFOXGHG ELOODEOH WLPH DIWHU WKH ILOLQJ RI WKH UHSO\ EULHI RQ

)HEUXDU\See 6WDWHPHQWRI$FFRXQW,,DWELOOLQJKRXUVIRU³>U@HDG>LQJ@WKH&RXUW¶V

PLQXWHRUGHU´DQGKRXUVIRUDXGLWLQJWKHLQYRLFHZKLFKLQFOXGHGDUHYLHZWR³YHULI\GDWHV

RISOHDGLQJVHFIQRWLFHVDQGHPDLOFRPPXQLFDWLRQV´7KH&RXUWILQGVWKDWLQFOXGLQJDQ\WLPH

FRXQVHOFKRVHWRGHYRWHWRWKHPDWWHUDIWHU)HEUXDU\ZRXOGEHXQUHDVRQDEOHDQGWKDW
                                                       

FRXQVHOVKRXOGQRWEHFRPSHQVDWHGIRULW7KHUHIRUHWKHLQYRLFHZLOOEHUHGXFHGE\WKHKRXUV

RIWLPHELOOHGE\0U0RUDQDQGWKHKRXUVELOOHGE\0U1DERUVIRUDUHGXFWLRQRI

        7KHRQO\FKDOOHQJHGHIHQGDQWPDNHVWRWKHKRXUVH[SHQGHGRQWKHIHHVRQIHHVOLWLJDWLRQ

LVWRDWLPHHQWU\RQ-DQXDU\'HI¶V2SSDW2QWKDWGDWH0U0RUDQELOOHGKRXUV

RI WLPH IRU ³>U@HYLHZ>LQJ@ SULRU +2' DQG FRPSOHWH FOLHQW ILOH DQG FRPSDU>LQJ@ WR FXUUHQW

SURFHGXUDO SRVWXUH´  6WDWHPHQW RI $FFRXQW ,, DW   'HIHQGDQW DUJXHV WKDW WKH &RXUW VKRXOG

GLVFRXQWWKHLQYRLFHE\KRXUVEHFDXVH³>Q@RFOHDULQIHUHQFHOLHVVXSSRUWLQJWKHUHODWLRQRIWKLV

HQWU\WRWKHLUFXUUHQWPRWLRQRUDUJXPHQW´'HI¶V2SSDW%HFDXVHSODLQWLIIVGRQRWUHVSRQG

WRWKLVDUJXPHQWLQWKHLUUHSO\EULHIsee generally 3OV¶5HSO\DQGWKH&RXUWFDQQRWGHWHUPLQHWKH

SXUSRVHRIWKLVZRUN±RUZK\LWWRRNQHDUO\WZRKRXUVWRFRPSOHWH±WKH&RXUWZLOODOVRUHGXFH

WKHIHHVRQIHHVDZDUGE\WKHELOOHGIRUWKLVWLPHHQWU\

        7KHVHGHGXFWLRQVZRXOGUHVXOWLQDQDZDUGRILQDWWRUQH\V¶IHHVDQGLQ

FRVWVIRUWKHIHHOLWLJDWLRQRUDIHHVRQIHHVDZDUGHTXDOWRDSSUR[LPDWHO\ILIW\WKUHHSHUFHQWRIWKH

IHH IRU OLWLJDWLQJ WKH PDWWHU DW WKH IXOO 86$2 Laffey 0DWUL[ UDWH  7KH &RXUW ILQGV WKLV WR EH

VRPHZKDW GLVSURSRUWLRQDWH DQG H[FHVVLYH VLQFH WKH KRXUV WR EH VSHQW RQ WKH IHH SHWLWLRQ ZHUH

ODUJHO\ ZLWKLQ FRXQVHO¶V FRQWURO DQG LQ LWV GLVFUHWLRQ LW ZLOO UHGXFH WKH IHHV RQ IHHV DZDUG WR

RUDSSUR[LPDWHO\RQHWKLUGRIWKHIHHIRUOLWLJDWLQJWKHPDWWHU

        

        

        

        

        

        

        
                                                       

                                               &21&/86,21

        )RUWKHIRUHJRLQJUHDVRQVWKH&RXUWZLOOJUDQWSODLQWLIIV¶PRWLRQIRUDWWRUQH\V¶IHHVLQSDUW

DQG LW ZLOO DZDUG SODLQWLIIV¶ FRXQVHO  LQ DWWRUQH\V¶ IHHV DQG  LQ FRVWV IRU WKH

XQGHUO\LQJDGPLQLVWUDWLYHSURFHHGLQJDQGLQDWWRUQH\V¶IHHVDQGLQFRVWVIRU

OLWLJDWLQJWKHIHHSHWLWLRQLQWKLV&RXUW-XGJPHQWZLOOEHHQWHUHGIRUSODLQWLIIVLQWKHDPRXQWRI

LQDWWRUQH\V¶IHHVDQGFRVWV

        $VHSDUDWHRUGHUZLOOLVVXH

        
        
        
        
        
        
                                                  $0%(50$1-$&.621
                                                  8QLWHG6WDWHV'LVWULFW-XGJH

'$7(-XO\